Exhibit 10.29

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED

Redacted Portions are indicated by [****]

DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

THIS DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (“Agreement”) dated as of
January 4, 2009 (“Effective Date”), is entered into between La Jolla
Pharmaceutical Company, a Delaware corporation having its principal place of
business at 6455 Nancy Ridge Drive, San Diego, California 92121 (“La Jolla”) and
BioMarin CF Limited, an Irish corporation having its registered place of
business at 2 Earlsfort Terrace, Dublin 2, Ireland (“BioMarin CF”).

BACKGROUND

A. La Jolla is developing a formulation of abetimus sodium (as further defined
below, a “Product”) for the treatment of lupus nephritis and systemic lupus
erythematosus (“SLE”). La Jolla owns or controls certain patents, know-how and
other intellectual property relating to such Products.

B. BioMarin CF, through its Affiliates, is an established biopharmaceutical
company which focuses its experience and expertise in the development and
commercialization of products for the treatment of rare diseases.

C. BioMarin CF desires to obtain a right to participate fully in the
co-development and co-commercialization of Products in the United States, and
exclusive rights in the development and commercialization of Products in all
other countries except for the countries in the Asia-Pacific region.

D. La Jolla is willing to grant to BioMarin CF such rights on the terms and
conditions set forth in this Agreement.

E. Concurrently with this Agreement, the Parties or their respective Affiliates
are entering into a Securities Purchase Agreement under which La Jolla shall
issue to an Affiliate of BioMarin CF shares of capital stock of La Jolla, all as
set forth in such Securities Purchase Agreement (as further defined below, the
“Securities Purchase Agreement”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

1.1 “Adverse Event” or “AE” shall mean any untoward medical occurrence in a
patient or clinical investigation subject administered a pharmaceutical product
and which does not necessarily have a causal relationship with administration of
a Product. AEs include, without limitation, any unfavorable and unintended sign
(including an abnormal laboratory finding), symptom, or disease temporally
associated with the use of a medicinal (investigational) product, whether or not
related to the medicinal (investigational) product.

1.2 “Affiliate” of a Party shall mean any person, corporation or other entity
that, directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Party, as the case may be,
for as long as such control exists. As used in this Section 1.2, “control” shall
mean: (a) to possess, directly or indirectly, the power to affirmatively direct
the management and policies of such person, corporation or other entity, whether
through ownership of voting stock or by contract relating to voting rights or
corporate governance; or (b) direct or indirect beneficial ownership of at least
fifty percent (50%) (or such lesser percentage that is the maximum allowed to be
owned by a foreign corporation in a particular jurisdiction) of the voting stock
or other ownership interest in such person, corporation or other entity. A
“Controlled Affiliate” is an Affiliate that is controlled by a Party, or if such
Party is Controlled by another entity as of the Effective Date, an Affiliate
that is Controlled by the ultimate parent entity that Controls such Party as of
the Effective Date.

1.3 “Annual Net Sales” shall mean total Net Sales of Products sold by BioMarin
CF, BioMarin CF’s Affiliates or Sublicensees in the Territory in a particular
calendar year. For such purposes, units of the Product shall be considered sold
when the revenue from such sale is recognized by the seller for financial
reporting purposes.

1.4 “Asia-Pacific Territory” shall mean the Asia-Pacific countries listed on
Exhibit 1.4.

1.5 “ASPEN Study” shall mean the 90-14 Phase III clinical trial and the 90-18 QT
study for the Product ongoing as of the Effective Date, each as further
described on Exhibit 1.5.

1.6 “BioMarin CF” shall mean BioMarin CF and its respective Affiliates
performing its obligations, exercising its rights or otherwise conducting
activities hereunder, except to the extent specifically indicated otherwise.

1.7 “BioMarin CF Know-How” shall mean all scientific, medical, technical,
marketing, regulatory, manufacturing and other information relating to the
Compound and/or any Product (including Data), which are both: (i) developed,
acquired or used by BioMarin CF in the performance of this Agreement, and
(ii) needed by La Jolla to perform the Operating Plan/Budget, exercise its
rights under this Agreement or manufacture or secure Marketing Approval for the
Products for sale outside the Territory.

1.8 “Commercial Life” [****]

 

- 2 -



--------------------------------------------------------------------------------

1.9 “Compound” shall mean that certain compound known as abetimus sodium, the
structure of which is set forth on Exhibit 1.9, and any other nucleic acid based
molecule that binds to or targets anti-double stranded DNA antibodies.

1.10 “Control” (including any variations such as “Controlled” and
“Controlling”), in the context of intellectual property rights of a Party, shall
mean that such Party or its Controlled Affiliate owns or possesses rights to
intellectual property sufficient to grant the applicable license under this
Agreement, without violating the terms of an agreement with a Third Party or as
a result of obtaining a prior written consent from a Third Party.

1.11 “CTA” shall mean a clinical trial application (including any amendments
thereto) as provided for in Directive 2001/20/EC and the regulations promulgated
thereunder for initiating clinical trials in the European Union.

1.12 “Data” shall mean: (a) any and all research data, pharmacology data,
preclinical data, and clinical data for the Compound and/or Products; (b) all
regulatory documentation, information, filings and submissions pertaining to, or
made in association with an IND, Marketing Application, Marketing Approval or
the like, for a Product; and/or (c) any other data relating to the Compound
and/or Products.

1.13 “Dosing Study” shall mean a clinical study evaluating dsDNA antibodies
while administering the Product monthly at 300mg or 900mg, with the exact study
protocol to be mutually agreed by the Parties, which may include an induction
regimen of weekly dosing for up to twelve (12) weeks and which shall include at
least one arm having monthly dosing of such Product. The Dosing Study (a) may
also include measurement of proteinuria, and (b) will not be run for the purpose
of changing the label for the Product.

1.14 “EMEA” shall mean the European Medicines Evaluation Agency, or any
successor entity thereto performing similar functions.

1.15 “Existing In-License” shall mean the license agreement listed on
Exhibit 1.15 between La Jolla and the Third Party identified on such exhibit in
effect as of the Effective Date.

1.16 “FDA” shall mean the United States Food and Drug Administration, or any
successor entity thereto performing similar functions.

1.17 “Financial Appendix” shall mean Appendix A to this Agreement.

1.18 “FTE” means a full-time equivalent person year (consisting of a total of at
least 1,760 hours per year) from an employee of a Party or one of its Affiliates
assigned to perform specific work, as specified in the Operating Plan/Budget.

 

- 3 -



--------------------------------------------------------------------------------

1.19 “Full Participation Point” shall mean the date that BioMarin CF exercises
its full license rights pursuant to Section 2.1(b) by paying to La Jolla
(subject to any reduction provided by Section 7.18):

(a) Forty-Seven Million Five Hundred Thousand Dollars ($47,500,000), inclusive
of the equity purchase, pursuant to Section 7.2(c);

(b) Fifty-Five Million Dollars ($55,000,000), inclusive of the equity purchase,
pursuant to Section 7.3(a)(i);

(c) Fifteen Million Dollars ($15,000,000), inclusive of the equity purchase,
pursuant to Section 7.3(a)(ii)(y);

(d) Fifty-Five Million Dollars ($55,000,000), inclusive of the equity purchase,
pursuant to Section 7.4(b); or

(e) Fifty-Five Million Dollars ($55,000,000) less amounts paid under
Section 7.13(a), inclusive of the equity purchase pursuant to Section 7.13(b).

The Full Participation Point shall occur at such time as any amount set forth in
this definition is paid in full by BioMarin CF and does not depend on any
further or other payment by BioMarin CF; provided that if BioMarin CF exercises
its right to pay a portion of any such payment by purchasing shares of common
stock of La Jolla pursuant to the Securities Purchase Agreement and as
contemplated by Section 7.5 and thereafter due to the default, breach of a
representation or failure of La Jolla to satisfy a condition to closing
thereunder, BioMarin CF is not able to purchase such shares, the Full
Participation Point shall nonetheless be deemed to have occurred notwithstanding
that BioMarin CF has not paid to La Jolla that portion of the payment due that
is attributable to the purchase of such shares.

1.20 “IND” shall mean any Investigational New Drug Application (including any
amendments thereto) filed with the FDA pursuant to 21 C.F.R. § 312 before the
commencement of clinical trials of a Product, or any comparable filings with any
Regulatory Authority in any other jurisdiction, including any CTA.

1.21 “Interim Efficacy Analysis” shall mean individually, the First Interim
Efficacy Analysis or the Second Interim Efficacy Analysis, each as defined in
this Section 1.21; and “Interim Efficacy Analyses” shall mean the First Interim
Efficacy Analysis and the Second Interim Efficacy Analysis, collectively.

(a) “First Interim Efficacy Analysis” shall mean the receipt by La Jolla of the
Data Monitoring Board’s recommendation with respect to the continued conduct of
the 90-14 portion of the ASPEN Study based upon the interim efficacy analysis
conducted when ninety-two (92) renal flare events adjudicated as SLE-related are
accrued in the ASPEN Study.

(b) “Second Interim Efficacy Analysis” shall mean the receipt by La Jolla of the
Data Monitoring Board’s recommendation with respect to the continued conduct of
the 90-14 portion of the ASPEN Study based upon the interim efficacy analysis
conducted when one hundred and nine (109) renal flare events adjudicated as
SLE-related have been accrued in the ASPEN Study.

 

- 4 -



--------------------------------------------------------------------------------

For the purposes of this Section 1.21, renal flare events will be deemed to be
SLE-related and to have accrued in the ASPEN Study if so determined by the Renal
Events Committee.

1.22 “Joint Patent” shall mean any Patent with respect to an invention that is
jointly owned pursuant to Section 11.1(a) within or outside the Territory.

1.23 “Know-How” shall mean La Jolla Know-How or BioMarin CF Know-How, as the
context requires.

1.24 “La Jolla Know-How” shall mean all scientific, medical, technical,
marketing regulatory, manufacturing, and other information, in each case
relating to the Compound and/or any Product (including Data), that is
(a) existing as of the Effective Date or that is developed, acquired or used by
La Jolla in the performance of the Operating Plan/Budget, and (b) needed by
BioMarin CF to perform the Operating Plan/Budget or exercise its rights under
this Agreement.

1.25 “La Jolla Patents” shall mean (a) the Patents listed on Exhibit 1.25;
(b) any other Patents in the Territory that are related to or otherwise
necessary or reasonably useful to develop, manufacture, or commercialize a
Compound and/or Product(s) in accordance with the Operating Plan/Budget that are
or were developed, acquired or used by La Jolla; (c) any Patents based on any
invention conceived or created solely by La Jolla personnel in connection with
this Agreement pursuant to Section 11.1(a); and (d) all additions, divisions,
continuations, continuations-in-part, substitutions, reissues, re-examinations,
extensions, registrations, patent term extensions, supplemental protection
certificates and renewals of any of the foregoing.

1.26 “La Jolla’s Knowledge” shall mean the actual knowledge of the members of La
Jolla’s senior management team (as defined in Exhibit 1.26) after reasonable
inquiry sufficient to express an informed view concerning the matters to which
such representation or warranty relates.

1.27 “Major Market” [****].

1.28 “Marketing Approval” shall mean, with respect to each country or
jurisdiction, approval of the Marketing Application filed in such country by the
Regulatory Authority in such country or jurisdiction.

1.29 “Marketing Application” shall mean an NDA (or its equivalent) submitted to
the FDA in the United States, an MAA (or its equivalent) submitted to the EMEA
in the European Union, or a corresponding application that has been submitted to
a Regulatory Authority in any other jurisdiction.

1.30 “MAA” shall mean a Marketing Authorization Application (including any
amendments thereto) filed with the EMEA for approval to market and sell a
Product within the European Union.

 

- 5 -



--------------------------------------------------------------------------------

1.31 “NDA” shall mean a New Drug Application (including any supplements and
amendments thereto) filed with the FDA pursuant to 21 U.S.C. Section 353(b)(1),
or any equivalent application filed with the FDA for approval to market and sell
a Product within the United States.

1.32 “Party” shall mean La Jolla or BioMarin CF individually, and “Parties”
shall mean La Jolla and BioMarin CF collectively.

1.33 “Patent(s)” shall mean any patents and patent applications, together with
all additions, divisions, continuations, continuations-in-part, substitutions,
reissues, re-examinations, extensions, registrations, patent term extensions,
supplemental protection certificates and renewals of any of the foregoing.

1.34 “Positive Dosing Study” shall mean a Dosing Study that demonstrates a
reduction in dsDNA antibodies that, in monthly dosing of the Product, is
approximately equivalent to the reduction observed in the control population in
the Dosing Study receiving the Product weekly, and need not include achievement
of any endpoint pertaining to proteinuria.

1.35 “Product” shall mean any product containing the Compound, alone or in
combination with one or more other active pharmaceutical ingredients, in any
dosage form or formulation.

1.36 “Product Trademarks” shall mean: (a) the trademarks owned by La Jolla and
designated by La Jolla for use with a Product within the Territory, as reflected
in Exhibit 1.36 hereto; or (b) any other trademarks mutually agreed upon by La
Jolla and BioMarin CF for use with a Product within the Territory.

1.37 “PV Procedures” shall mean the pharmacovigilance procedures to be
determined by BioMarin CF from time to time that are generally applicable to
BioMarin CF’s distributors and marketing agents and are acknowledged by La
Jolla.

1.38 “Regulatory Authority” shall mean the FDA, the EMEA, or a regulatory body
with similar regulatory authority in any other jurisdiction within the
Territory.

1.39 “Sales Representative” shall mean a professional pharmaceutical sales
representative engaged or employed by either Party or one of its Affiliates to
conduct sales activities and other promotional efforts with respect to a Product
and the first line direct supervisors of those individuals.

1.40 “SOP” shall mean a standard operating procedure.

1.41 “Securities Purchase Agreement” shall mean the form of securities purchase
agreement attached to this Agreement as Exhibit 1.41.

1.42 “Sublicensee” shall mean an entity to whom BioMarin CF has granted a right
to manufacture, sell, market, distribute and/or promote a Product within the
Territory pursuant to Section 2.2; and “Sublicense” shall mean an agreement or
arrangement between BioMarin CF and a Sublicensee granting such rights.

 

- 6 -



--------------------------------------------------------------------------------

1.43 “Territory” shall mean worldwide, except for the Asia-Pacific Territory.

1.44 “Third Party” shall mean any person, corporation, joint venture or other
entity, other than La Jolla, BioMarin CF and their respective Affiliates.

1.45 “United States” shall mean the United States of America, including its
territories and possessions.

1.46 Additional Definitions. In addition, each of the following terms shall have
the meaning described in the corresponding section in the body of this Agreement
or in the Financial Appendix referenced below:

 

Term

  

Section Defined

Agreement    Introduction All Other Costs    Exhibit 4.2E Asia-Pacific License
   2.4(a) Asia-Pacific Licensee    2.4(b) Auditing Party    7.17(a) BioMarin CF
Improvements    11.1(c) BioMarin CF Indemnitees    16.2 Capitalized Asset   
Financial Appendix Co-Chair    3.3 Collaboration Agreement    Financial Appendix
Completion Notice    7.7 Confidential Information    10.1 Contingent Right   
2.4(f) Controlled Affiliate    1.2 Cost Effective Price    9.1(a) Data
Monitoring Board    7.6(a) Definitive Agreement    2.4(c) Development Costs   
Financial Appendix Development Transition Period    14.4(a)(i) Dispute    17.2
Distribution Costs    Financial Appendix Effective Date    Introduction
Eliminated Party    14.4(a)(i) Enforcement Action    11.3(b)(i) Equity Election
Notice    7.5 Fault of BioMarin CF    16.4(b)(ii) Fault of La Jolla   
16.4(b)(i) Field-Based FTEs    6.2(a)(i) First Commercial Sale    Financial
Appendix FTE Costs    Financial Appendix Force Majeure Event    18.1 Forecast   
Exhibit 9.1A Futile Determination    7.6(b) GAAP    Financial Appendix GMP   
5.4 Gross Sales    Financial Appendix IFRS    Financial Appendix Indemnitee   
16.3 Indemnitor    16.3 Infringement    11.3(a) Infringement Actions    11.4
Initial Operating Plan/Budget    4.2(b) Initial Product    4.3(a) Inspected
Party    5.3 Interest Rate    7.14(b) IP Management Costs    Financial Appendix
JAMS    17.3(a) Joint Promotion Plan    6.2(c) Joint Steering Committee or JSC
   3.1(a) JHU License    Exhibit 1.15 La Jolla Improvements    11.1(c)

 

- 7 -



--------------------------------------------------------------------------------

Term

  

Section Defined

La Jolla Indemnitees    16.1 Launch-1st Year Period    Exhibit 4.2E Liabilities
   16.1 Manufacturing Costs    Financial Appendix Manufacturing Process
Development    4.2(e)(ii) Marketing Costs    Financial Appendix Maximum Regional
Spend    Exhibit 4.2E Multiple Product Sales    Financial Appendix Negotiation
Period    2.4(c) New Technology    11.6(c) Net Sales    Financial Appendix
Non-Futile Determination    7.6(b) Objecting Party    17.2 Ongoing Trials   
14.4(a)(i) Operating Forecast    4.2(a) Operating Plan/Budget    4.2(a) Other
Operating Expense    Financial Appendix Other Operating Income    Financial
Appendix Out-of-Pocket Expenses    Financial Appendix Paying Party    Financial
Appendix Phase IV Studies    Exhibit 4.2E Prior Agreement    10.6 Producing
Party    9.4(a) Product Liability Claim    16.5(a) Product Promotional Materials
   12.1 Profit/Loss    Financial Appendix Promotional/Sales/Marketing or PSM   
Exhibit 4.2E Proposed Territory    2.4(a) Prosecution and Maintenance or
Prosecute and Maintain    11.2(c) Publication    10.4 Purchased Interests   
14.2.2(a) Purchase Notice    14.2.2(b) Purchase Price    14.2.2(a) Purchase
Right    14.2.2(a) P-Value Achievement    7.6(c) Quarterly Measurement   
Exhibit 4.2E Q4, Q5 and Q6    Exhibit 9.1A Recall Costs    16.4(b) Region   
Exhibit 4.2E Remaining Party    14.4(a)(i) Renal Events Committee    7.6(d)
Report Table    Financial Appendix Responding Party    7.17(a) ROT    Exhibit
4.2E Royalty Notice    6.3 R&D/LCM    Exhibit 4.2E Sale Price    14.2.1 Sale
Right    14.2.1 Sales Costs    Financial Appendix Sales Force Deployment Option
   6.2(a) Shared Costs    Financial Appendix SEC    Financial Appendix Secured
Note    14.2.1 SLE    Background Sold Interests    14.2.1 Third Party Claim   
16.1 Wind-down Period    14.4(a)(ii) Working Group    3.2 2nd Year of Sales   
Exhibit 4.2E 128 Flare Topline Data    7.6(e)

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE II

GRANT OF LICENSE

2.1 License.

(a) Subject to the terms and conditions of this Agreement, La Jolla hereby
grants to BioMarin CF a co-exclusive license during the term of this Agreement
under the La Jolla Patents, Joint Patents, and La Jolla Know-How: (i) to
develop, use, offer for sale, sell, import, export, market, distribute and
promote the Compound as incorporated into any Product in the Territory in any
and all fields, including the treatment and/or prevention of any disease or
health condition in humans or animals in accordance with this Agreement; and
(ii) to make or have made the Compound or any component of the Compound anywhere
in the world provided that if it is made outside of the Territory it will only
be sold in the Territory pursuant to the terms of this Agreement.

(b) The rights and license granted by La Jolla to BioMarin CF in Section 2.1(a)
shall commence on the Effective Date, but BioMarin CF agrees not to exercise
such rights or license unless and until BioMarin CF has effected the Full
Participation Point in accordance with Sections 7.2, 7.3, 7.4 or 7.13(b) below,
except that until the Full Participation Point BioMarin CF shall be able to
exercise such rights as are necessary for manufacturing of the Product and/or
Compound. As used in this Section 2.1, the term “co-exclusive” means that the
rights and licenses granted: (i) under Section 2.1(a)(i) shall be exclusive even
as to La Jolla, except with respect to: (A) La Jolla’s rights to co-develop
Products in accordance with Article 4; and (B) La Jolla’s rights to
co-commercialize, but expressly excluding the right to sell, Products solely in
the United States in accordance with Article 6; and (ii) under
Section 2.1(a)(ii) shall be exclusive, except with respect to the rights of La
Jolla and its contractors to manufacture, pursuant to Article 9 below, Compounds
and Products for sale by BioMarin CF pursuant to this Agreement and for La
Jolla, an Asia-Pacific Licensee and/or their respective contractors to make, the
Compound or Product or any component thereof, within or outside of the Territory
for use and sale outside the Territory in every case subject to Section 2.3.

2.2 Sublicensees. After BioMarin CF has effected the Full Participation Point in
accordance with Sections 7.2, 7.3, 7.4 or 7.13(b) below, BioMarin CF shall have
the right to grant sublicenses under Section 2.1(a) to any of its Affiliates or
to any Third Party in any country of the Territory; provided that any Sublicense
to a Third Party that includes the right to substantially all of the sale,
marketing and distribution of Products in any Major Market shall be subject to
La Jolla’s prior written consent, which may be granted or withheld in La Jolla’s
sole and absolute discretion. In any event, BioMarin CF shall ensure that each
of its Sublicensees is bound by a written agreement containing provisions at
least as protective of La Jolla as this Agreement; and BioMarin CF shall remain
responsible to La Jolla for all activities of its Affiliates and Sublicensees to
the same extent as if such activities had been undertaken by BioMarin CF itself.
Promptly following the execution of each Sublicense, BioMarin CF shall inform La
Jolla of the scope and territory of each Sublicense and the name and address of
each Sublicensee.

 

- 9 -



--------------------------------------------------------------------------------

2.3 Unauthorized Activities; Activities Outside the Territory.

(a) BioMarin CF Rights Limited. BioMarin CF agrees that neither it, nor any of
its Affiliates, will develop, file for Marketing Approval with respect to, make,
have made, use, market, offer for sale, sell, import, export, distribute or
promote a Product anywhere in the world, except in the Territory and, within the
Territory, only in accordance with this Agreement. BioMarin CF agrees that
neither it, nor any of its Affiliates, will use or otherwise exploit, except as
expressly licensed under this Agreement, any La Jolla Patents, La Jolla Know-How
and/or Product Trademarks, or their counterparts in any country. Notwithstanding
whether or not La Jolla has complied with Section 2.3(b)(i), in the event that
any Product, other than Product that is manufactured for sale by BioMarin CF
pursuant to this Agreement, is sold or distributed in the Territory other than
by or through BioMarin CF or its Sublicensees, La Jolla shall pay to BioMarin CF
an amount equal to three (3) times the Net Sales value of the Product so sold or
distributed within five (5) business days of the date BioMarin CF provides
evidence demonstrating such sale or distribution in the Territory.

(b) Territorial Integrity.

(i) [****]

(ii) [****]

(iii) It is understood that nothing in this Section 2.3(b) shall be deemed to
prevent La Jolla or its designee from making the Compound and Products within or
outside the Territory for supply to BioMarin CF in accordance with Article 9
below or for use or sale in the Asia-Pacific Territory.

2.4 Asia-Pacific Matching Right.

(a) [****].

(b) [****].

(c) [****]

(d) [****].

(e) [****]

(f) No Implied Obligations. The only obligations of BioMarin CF and La Jolla
under this Section 2.4 are as expressly stated herein, and there are no further
implied obligations relating to the matters contemplated therein. Without
limiting the foregoing, it is understood that: (A) La Jolla is not at any time
obligated to disclose the identity of a Third Party with whom it is discussing a
Third Party agreement; (B) this Section 2.4 shall not be deemed to apply to a
transaction by which a Third Party acquires substantially all of the business or
assets of La Jolla so

 

- 10 -



--------------------------------------------------------------------------------

long as such acquiror remains bound by all of the terms and conditions hereof,
nor any transaction pursuant to which La Jolla grants a license to a Third Party
in the Asia-Pacific Territory solely for the purposes of acting a contract
manufacturer to supply Compound or Product (or intermediate materials for either
of the foregoing) to La Jolla; and (C) if La Jolla enters into a transaction
with a Third Party, after making an offer to BioMarin CF that complies with this
Section 2.4 (other than Section 2.4(e), which will continue to apply), that
includes the grant by La Jolla of an option or other contingent right to acquire
the right to market and/or distribute any Product in the Asia-Pacific Territory,
or any portion thereof (a “Contingent Right”), then the grant of rights by La
Jolla upon a Third Party’s exercise of such Contingent Right shall not be
subject to this Section 2.4 so long as the grant of such Contingent Right was
made in a transaction entered into with the Third Party in compliance with this
Section 2.4.

(g) Audit Rights. If BioMarin CF does not enter into an Asia-Pacific License
with La Jolla and La Jolla thereafter enters into an Asia-Pacific License with
an Asia-Pacific Licensee, BioMarin CF shall have the right to have an accounting
firm of its designation compare the Asia-Pacific License entered into by La
Jolla to the final form of license agreement offered to BioMarin CF to determine
if La Jolla has complied with Section 2.4(b) and all payments to be received by
La Jolla through the date of such audit have been paid to La Jolla.

(h) Right to Share Information. Nothing contained in this Section 2.4 shall
prohibit La Jolla from providing to an Asia-Pacific Licensee (or a prospective
Asia-Pacific Licensee) the information permitted to be shared as specified in
Section 4.3(a) (so long as La Jolla protects such information under an
appropriate non-disclosure agreement and limits its use to the Proposed
Territory as required by this Agreement).

ARTICLE III

GOVERNANCE

3.1 Joint Steering Committee.

(a) Establishment. Within thirty (30) days following the Effective Date, La
Jolla and BioMarin CF shall establish a joint steering committee (“Joint
Steering Committee” or “JSC”) to oversee, review and coordinate the activities
of the Parties under this Agreement as provided in this Section 3.1, including,
the development of Products for registration, and the marketing and distribution
of Products, within the Territory, and the manufacture of the Compound and
Products for use and sale in the Territory, all subject to the provisions of
this Article 3.

(b) Duties. The JSC shall:

(i) Review and approve changes to each Operating Plan/Budget in accordance with
this Agreement;

(ii) Provide a forum for the Parties to exchange information and coordinate
their respective activities with respect to matters pertaining to the
development, manufacture, and commercialization of the Products in the
Territory, and matters pertaining to the registration of Products in the
Territory;

 

- 11 -



--------------------------------------------------------------------------------

(iii) Coordinate the overall activities and integration of the Working Group and
functional sub-working groups and resolve matters specifically assigned to be
decided by the Working Group in this Agreement that the Working Group is unable
to resolve; and

(iv) Perform such other duties as are specifically assigned to the JSC in this
Agreement or the Financial Appendix.

3.2 Establishment of Working Group. The JSC shall establish, and to the extent
it deems appropriate, delegate duties to a working group to plan and coordinate
particular projects or activities (the “Working Group”), including but not
limited to: (i) plan and coordinate the conduct of the development activities
and regulatory matters for the Products within the Territory, (ii) coordinate
the manufacturing and supply of the Products for use or sale within the
Territory or as otherwise contemplated in Article 9, and (iii) coordinate the
conduct of the commercialization, marketing and promotion activities for the
Products in the Territory and to plan and coordinate any joint promotion
activities in the United States, if applicable. The Working Group and its
activities shall be subject to the oversight, review and approval of, and shall
report to, the JSC. The Working Group shall be composed of an equal number of
representatives from each Party, selected by such Party, and the total number of
members of the Working Group will be determined by the JSC, but in no event
shall be less than three (3) representatives from each Party. The Working Group
shall meet at such times as directed by the JSC or more frequently as determined
by the Working Group, but in no event less than once each calendar quarter. The
Working Group meetings may be conducted by telephone, video-conference or
in-person as determined by the Working Group; provided, however, that the
Working Group shall meet in-person at least once each calendar quarter and,
unless otherwise agreed by the Parties, all in-person meetings of the Working
Group shall be held on an alternating basis between La Jolla’s facilities and
BioMarin CF’s facilities, in each event except as unanimously agreed by the JSC.
In no event shall the authority of the Working Group exceed that specifically
delegated to it by the JSC. The Working Group may establish subordinate
committees to oversee or handle different aspects of the Working Group’s
responsibilities.

3.3 JSC Membership. The JSC shall be composed of an equal number of
representatives from each of BioMarin CF and La Jolla, selected by such Party.
Unless the Parties otherwise agree, the exact number of representatives for each
of BioMarin CF and La Jolla shall be three (3) representatives, with each
representative at the Vice President (or its equivalent) level or above. Each
Party shall designate a co-chair for the meetings of the JSC (each, a
“Co-Chair”). The Co-Chairs shall: (i) coordinate and prepare the agenda for, and
ensure the orderly conduct of, the JSC’s meetings; and (ii) within ten (10)
business days after the JSC’s meeting, prepare and circulate the minutes of such
meeting accurately reflecting the discussions and decisions of the JSC. Such
minutes from the JSC’s meeting shall not be finalized until the applicable
Co-Chair from each Party has reviewed and confirmed the accuracy of such minutes
in writing. Either Party may replace its respective Co-Chairs and other
representatives at any time with prior written notice to the other Party;
provided that the criteria for composition of the JSC set forth above continues
to be satisfied following any such replacement of a Party’s representative on
the JSC. In the event the Co-Chair of the JSC from either Party is unable to
attend or participate in a particular JSC meeting, such Party may designate a
substitute Co-Chair for the meeting.

 

- 12 -



--------------------------------------------------------------------------------

3.4 JSC Meetings. The JSC shall meet at least once each calendar quarter, or
more or less often as otherwise agreed to by the Parties. The JSC meetings may
be conducted by telephone, video-conference or in-person as agreed to by the
Parties; provided, however, that the JSC shall meet in-person at least once each
calendar quarter. Unless otherwise agreed by the Parties, all in-person meetings
for the JSC shall be held on an alternating basis between La Jolla’s facilities
and BioMarin CF’s facilities. Each Party shall bear its own personnel and travel
costs and expenses relating to the JSC meetings. With the consent of the Parties
(not to be unreasonably withheld or delayed), other employee representatives of
the Parties may attend the JSC meeting as non-voting observers.

3.5 Decision-Making. Decisions of the JSC, as well as the decisions or
recommendations of the Working Group, shall be made by unanimous vote, with at
least one (1) representative from each Party participating in any vote. In the
event that the Working Group or the JSC fails to reach unanimous agreement with
respect to a particular matter within its authority, then such matter shall be
resolved under the procedures set forth in Section 17.1.

3.6 Scope of Governance. Notwithstanding the creation of the JSC and the Working
Group, each Party shall retain the rights, powers and discretion granted to it
under this Agreement, and the JSC and the Working Group shall not be delegated
or vested with rights, powers or discretion unless such delegation or vesting is
expressly provided in this Agreement, or the Parties expressly so agree in
writing. Neither the JSC, nor the Working Group, shall have the power to amend
or modify this Agreement, and no decision of the JSC, nor any decision or
recommendation of the Working Group, shall be in contravention of any terms and
conditions of this Agreement. It is understood and agreed that issues to be
formally decided by the JSC, or to the extent applicable, by the Working Group,
are only those specific issues that are expressly provided in this Agreement to
be decided by the JSC or, to the extent applicable, the Working Group.

ARTICLE IV

DEVELOPMENT; OPERATING PLAN BUDGET

4.1 Overall Efforts in Development.

(a) Prior to the Full Participation Point, La Jolla shall use its best efforts
to prepare for the filing and prosecution and to maintain the NDA for the
Product in the United States and the MAA in the European Union and shall
otherwise conduct all development activities with respect to Products for the
Territory in accordance with the Operating Plan/Budget, subject to the oversight
of the JSC and the Working Group; provided that La Jolla is not hereby
guaranteeing that the FDA will issue the NDA or that the EMEA will issue the
MAA. Unless otherwise agreed by the Parties, BioMarin CF will not perform any
development activities under the Operating Plan/Budget other than manufacturing
related activities prior to the Full Participation Point. Prior to the Full
Participation Point, La Jolla shall use diligent efforts to implement the
Operating Plan/Budget in a prompt and expeditious manner and in a manner
designed to obtain Marketing Approvals for the

 

- 13 -



--------------------------------------------------------------------------------

existing Product in the United States and the European Union; and La Jolla shall
use diligent efforts to ensure that the Operating Plan/Budget provides at all
times for adequate activities, resources and funding to achieve such results in
an expeditious and efficient manner. Notwithstanding the foregoing prior to the
Full Participation Point, such obligations shall not require La Jolla to
initiate or conduct an efficacy trial in humans other than the ASPEN Study. The
foregoing diligence obligations shall not apply if there is a Futile
Determination or, if based upon receipt of the 128 Flare Topline Data, the ASPEN
Study does not result in a P-Value Achievement. The Parties acknowledge that the
up front payments to be, and such additional payments as are described in
Sections 7.2-7.4 and 7.13(b) as may be, paid by BioMarin CF are in support of La
Jolla’s conduct of the ASPEN Study and other research and development activities
with respect to the Compound and Products and accordingly, prior to the Full
Participation Point, La Jolla agrees that it shall not fund the development of
any product, other than the Compound and Products if such funding causes La
Jolla’s remaining net available cash to be less than one hundred ten percent
(110%) of the amount reasonably necessary to fund the Operating Plan/Budget
through receipt of the 128 Flare Topline Data. For clarity, subject to the
preceding sentence, La Jolla may conduct research and development activities for
any other programs or products.

(b) After the Full Participation Point, La Jolla and BioMarin CF shall each use
diligent efforts to implement the Operating Plan/Budget in a prompt and
expeditious manner, and in a manner designed to obtain Marketing Approvals for
Products in each Major Market and for such other countries within the Territory
as may be commercially reasonable and to commercialize the Products in such
countries. The Parties shall use diligent efforts to ensure that the Operating
Plan/Budget provides at all times for adequate activities, resources and funding
to achieve such results, in an expeditious and efficient manner. Without
limiting the foregoing, subject to Section 4.1(b) below, it is understood that
after the Full Participation Point, the Operating Plan/Budget will at all times
provide for both Parties to have significant roles in the development activities
for Products within the Territory. In the case of La Jolla, such role in
development activities for the Products shall included, at a minimum:
(i) conducting Phase IV Studies (as defined in Exhibit 4.2E) for the existing
Product in the United States; and the allocation of La Jolla FTEs for the
performance of such Phase IV Studies; and (ii) reasonable consideration shall be
given to La Jolla’s existing expertise in developing Products and, where
appropriate, as determined by the JSC, such expertise will be utilized in the
ongoing research and development and life cycle management of Products. Neither
La Jolla nor BioMarin CF shall have an obligation to use diligent efforts to
execute with respect to a Product in any country after the Commercial Life of
such Product in such country.

(c) ASPEN Study. Unless the Parties otherwise mutually agree, La Jolla shall be
responsible for the conduct and management of the ASPEN Study, both prior to and
after the Full Participation Point, provided that BioMarin CF will be informed
of the status of the ASPEN Study on a regular basis and will have complete
access to all Data generated from the ASPEN Study at all times. Unless expressly
agreed by both La Jolla and BioMarin CF, no Operating Plan/Budget will
materially alter the conduct of the ASPEN Study as set forth in the protocol
submitted to the FDA prior to the Effective Date.

 

- 14 -



--------------------------------------------------------------------------------

(d) Development Costs. The costs of performing all development and regulatory
activities pursuant to the Operating Plan/Budget prior to the Full Participation
Point (including the performance of the ASPEN Study up to the Full Participation
Point), shall be at La Jolla’s sole expense. After the Full Participation Point,
the costs of implementing all development and regulatory activities pursuant to
the Operating Plan/Budget (including the remaining portion of the ASPEN Study,
if applicable) shall be shared equally by the Parties in accordance with
Section 7.12 and the Financial Appendix, except as provided in
Section 4.2(d)(ii) below.

(e) Dosing Study. [****]

4.2 Operating Plan/Budget.

(a) General. With the assistance of the Working Group, the JSC shall establish a
rolling three (3) calendar year plan and budget for (i) the cooperative
development of, and regulatory activities for, the Products, (ii) the
manufacturing activities for the Products, including without limitation process
development, and (iii) the marketing, promotion and commercialization of the
Products within the Territory under this Agreement (as such plan and budget may
be amended from time to time in accordance with this Agreement, and as approved
by the JSC, the “Operating Plan/Budget”). The Operating Plan/Budget will be
established in such a way as to incorporate the business objectives described in
Section 4.1(b) and 6.1(a). [****] The Operating Plan/Budget will include
sufficient funding for the Dosing Study. It is understood that the JSC will
modify and update the Operating Forecast annually in connection with the
procedure for amending and updating the Operating Plan/Budget under Sections
4.2(c) and 4.2(d) below.

(b) Initial Operating Plan/Budget. An initial Operating Plan/Budget for Products
within the Territory is attached to this Agreement as Exhibit 4.2B (“Initial
Operating Plan/Budget”). The Initial Operating Plan/Budget shall be deemed to be
the Operating Plan/Budget for all purposes of this Agreement until such Initial
Operating Plan/Budget is updated in accordance with Section 4.2(d) below.

(c) Amendments. The JSC shall review the Operating Plan/Budget on an ongoing
basis, and in no event less frequently than once each calendar year (as set
forth in Section 4.2(d) below), or more frequently as needed to take into
account completion, commencement or cessation of activities not contemplated by
the then-current Operating Plan/Budget. The Working Group shall submit to the
JSC as a proposal an amendment to the Operating Plan/Budget in advance of
implementation of such amendment, including any amendment that effects a
material change in the budget or timeline in effect for the current year of such
Operating Plan/Budget.

(d) Timing and Process for Annual Amendments.

(i) No later than [****] of each calendar year after the Effective Date
commencing in 2009, the Working Group shall present to the JSC for its review
and approval its plans and budget for its respective area to be included in the
overall Operating Plan/Budget for the next three (3) calendar years in the form
described in Section 4.2(a) above. If an Operating Plan/Budget is not approved
by the JSC by [****] of a calendar year, then, until such time as an

 

- 15 -



--------------------------------------------------------------------------------

Operating Plan/Budget is either approved by the JSC or established pursuant to
the dispute resolution procedure set forth in Section 17.1 below: (i) the
preceding Operating Plan/Budget (including the Operating Forecast for the
applicable period) shall continue to govern the Parties’ activities under this
Agreement, (ii) each Party shall be permitted to conduct activities allocated to
such Party in such preceding Operating Plan/Budget and incur costs consistent
with such preceding Operating Plan/Budget, which costs shall be shared equally
by the Parties in accordance with Section 7.12 below and the Financial Appendix,
and (iii) in any case, without limiting the foregoing, each Party may continue
any on-going trials initiated by such Party in accordance with such preceding
Operating Plan/Budget, and the reasonable costs incurred by such Party in
connection with such trials shall continue to be shared equally by the Parties
in accordance with Section 7.12 below and the Financial Appendix; in each case,
as if such costs were set forth in an approved Plan/Budget. [****]

(ii) [****]

(e) Operating Plan/Budget Content.

(i) In addition to the information described in Section 4.2(a) above, each
Operating Plan/Budget shall designate responsibility and a reasonable timeline
for completion for such activities.

(ii) The Operating Plan/Budget shall address: [****]

(iii) In addition, after receipt of the first Marketing Approval for a Product
in the Territory, the Operating Plan/Budget shall include the requirements set
out in Exhibit 4.2E hereto.

4.3 Exchange of Data and Know-How.

(a) By Either Party. During the term of this Agreement, each Party shall provide
to the other Party all such Party’s Know-How (i.e., in case of La Jolla, La
Jolla Know-How, and in the case of BioMarin CF, all BioMarin CF Know-How) that
has not previously been provided hereunder, in each case promptly upon request
by the other Party. The Party providing such Know-How shall provide the same in
electronic form (to the extent the same exists in electronic form), and shall
provide copies as reasonably requested and/or an opportunity for the other Party
or its designee to inspect (and copy) all other materials comprising such
Know-How (including for example, original patient report forms and other
original source data). The Parties will cooperate and reasonably agree upon
formats and procedures to facilitate the orderly and efficient exchange of the
La Jolla Know-How and the BioMarin CF Know-How. Except as specifically provided
in this Agreement, La Jolla may not provide, disclose or sublicense any BioMarin
CF Know-How to any Third Party, and may not use, any BioMarin CF Know-How for
any purpose other than to perform its obligations and exercise its rights under
this Agreement. For avoidance of doubt, La Jolla may not provide or sublicense
any BioMarin CF Know-How to the Asia-Pacific Licensee in the Asia-Pacific
Territory or use any BioMarin CF Know-How to develop and/or commercialize the
Products in the Asia-Pacific Territory; provided, however, that the Parties
agree that La Jolla shall have the

 

- 16 -



--------------------------------------------------------------------------------

right to provide the NDA, all correspondence with the FDA relating to the NDA,
the MAA and all correspondence with the EMEA relating to the MAA, in each case
relating to the Product being used in the ASPEN Study and/or any modifications
to such Product included in such NDA and/or MAA, as approved by the FDA or EMEA,
and/or any supplements to the foregoing (such Product including modifications
thereto, the “Initial Product”), any other filings with the FDA or EMEA
associated with the Initial Product, all manufacturing information, and all
clinical, preclinical and technical Data relating to the Initial Product and all
pharmacovigilance and safety information relating to the Initial Product to any
Affiliate or Third Party partner for the Asia-Pacific Territory for purposes of
manufacturing, developing and commercializing the Compound and Product in the
Asia-Pacific Territory. Additionally, upon BioMarin CF’s prior written consent,
which may be granted or withheld in BioMarin CF’s sole and absolute discretion,
La Jolla may disclose other BioMarin CF Know-How or other information that would
otherwise be restricted by this Agreement to an Asia-Pacific Licensee in the
Asia-Pacific Territory. Except as specifically provided in this Agreement,
BioMarin CF may not provide or disclose any La Jolla Know-How to any Third
Party, and may not use any La Jolla Know-How for any purpose other than to
perform its obligations and exercise its rights under this Agreement.

(b) Provision of Data to JSC. Upon request by the JSC, each Party shall promptly
provide the JSC with summaries in reasonable detail of all Data generated or
obtained in the course of such Party’s performance of activities under the
Operating Plan/Budget.

4.4 Term of Ongoing Obligations. The Parties’ obligations under Sections 4.1,
4.3 and 6.2, La Jolla’s obligation to perform activities under the Operating
Plan/Budget, and La Jolla’s supply and manufacturing obligations under Article 9
and Section 5.3 below, any further right of La Jolla to have FTEs included in
any Operating Plan/Budget pursuant to Section 4.1(b), 6.1, 6.2 or any other
provision of this Agreement, and any right of La Jolla to manufacture or supply
Product to BioMarin CF for sale in the Territory pursuant to any provision of
this Agreement, shall terminate eighteen (18) years after the Effective Date,
unless La Jolla requests to extend such period in writing at least two (2) years
prior to such date. Upon termination of such obligations, the Working Group and
the JSC will terminate. However, each Party will continue to have an approval
right with respect to matters specified to be decided by the JSC under this
Agreement. In such event, if the Parties are unable to reach agreement on a
matter specified in this Agreement to have been decided by the JSC, the matter
shall be resolved as if it were a dispute of the JSC in accordance with Article
17 below.

 

- 17 -



--------------------------------------------------------------------------------

ARTICLE V

REGULATORY MATTERS

5.1 Regulatory Responsibilities. Unless otherwise agreed by the Parties:

(a) ASPEN Study and Dosing Study. La Jolla shall be responsible for filing,
prosecuting, obtaining and maintaining, in its own name, all INDs, CTAs, and
other regulatory filings with respect to the ASPEN Study and the Dosing Study.

(b) NDA Regulatory Responsibilities. La Jolla will make all necessary regulatory
filings (including by way of amendment) for, and seek to obtain, an NDA for the
Product currently under development, including filing a new NDA if agreed by the
JSC or required by the FDA, in the United States in its own name. Promptly
following the Full Participation Point and within thirty (30) days after such
NDA is approved, La Jolla shall assign to BioMarin CF all of its rights, title
and interest in and to such NDA. Notwithstanding the foregoing, BioMarin CF will
have a co-lead role in connection with any negotiations with the FDA regarding
labeling of the Products. Prior to the assignment of the NDA, La Jolla shall
maintain the same and shall take such actions as are reasonably necessary to
make available to BioMarin CF the benefits of such NDA to the extent required in
connection with BioMarin CF’s activities under this Agreement. After the
assignment, BioMarin CF will be responsible for any further regulatory matters
involving the Products, and La Jolla will fully support and cooperate with
BioMarin CF in connection with such activities.

(c) Other Regulatory Responsibilities. From and after the Full Participation
Point, except as expressly provided in Section 5.1(a) and (b), BioMarin CF shall
be responsible for filing, obtaining and maintaining, in its own name, all other
INDs, Marketing Applications, Marketing Approvals and other regulatory filings
related to the development and commercialization of Products within the
Territory, provided that La Jolla will fully support and cooperate with BioMarin
CF in connection with such activities to the extent requested by BioMarin CF.
BioMarin CF shall also obtain any export approvals required by the FDA to import
or export Products to any country within the Territory outside the United
States. All such filings will be in the name of BioMarin CF, except where
otherwise required by local law.

(d) Costs. Prior to the Full Participation Point, responsibility for the costs
of preparing, filing, obtaining and maintaining regulatory filings and
approvals, including INDs, the NDA, the MAA, and other Marketing Approvals, for
Products within the Territory shall be paid by La Jolla. From and after the Full
Participation Point, responsibility for the costs of filing, obtaining and
maintaining regulatory filings and approvals, including INDs, NDAs, MAAs, and
other Marketing Approvals, for Products within the Territory shall be shared
equally by the Parties as provided in Section 7.12 and the Financial Appendix.

 

- 18 -



--------------------------------------------------------------------------------

5.2 Filings and Meetings with Regulatory Authorities.

(a) Regulatory Filings and Correspondence. The Party with responsibility for
regulatory matters in a Major Market country (as described in Section 5.1(a),
(b) and (c) above) shall provide the other Party’s representatives on the JSC
with copies of all material regulatory filings (including Marketing Approvals)
and all minutes of any material meetings, telephone conferences and/or
discussions with the Regulatory Authority of such Major Market country, and
shall promptly notify the other Party’s representatives on the JSC with respect
to any material changes or material matters that may arise in connection with
such regulatory filings, including Marketing Approvals, of a Product within such
Major Market country. Each Party will provide the other Party with translations
of such documents into English to the extent prepared or obtained for its own
use.

(b) Regulatory Interactions. [****]

(c) Role of JSC. The JSC shall approve the overall strategy and positioning of
all material meetings, submissions and filings for Products with FDA, EMEA and
Regulatory Authorities of other Major Market countries prior to their conduct,
submission or filing, based upon reasonably detailed reports and summaries of
such meetings, submissions and filings presented to the JSC by the Party with
primary responsibility for such meeting, submission or filing (as described in
Sections 5.1(a), (b) and (c) above), and all such meetings, submissions and
filings shall conform with the strategy approved by the JSC. In connection with
such review, such Party shall promptly provide to the JSC such additional
information regarding a proposed meeting, submission or filing as the other
Party may reasonably request.

(d) Other Regulatory Matters. Each Party will promptly provide the other Party
with copies of all material documents, information and correspondence received
from a Regulatory Authority (including a written summary of any material
communications in which such other Party did not participate) pertaining to
Products within the Territory and, upon reasonable request, with copies of any
other documents, reports and communications from or to any Regulatory Authority
within the Territory relating to a Product or activities under this Agreement.

5.3 Regulatory Inspections. [****]

5.4 Audit Rights. Each Party shall have the right, during normal business hours,
and no more than once per calendar year, with more frequent audits upon
agreement of the Parties (such agreement not to be withheld unreasonably), to
inspect and audit: (a) those portions of the facilities of each Party, or any of
its Affiliates, Sublicensees, subcontractors and investigator sites used in the
performance of the Operating Plan/Budget, the manufacturing of Product to be
supplied pursuant to this Agreement, and/or commercialization activities within
the Territory, to ascertain compliance with applicable laws and Marketing
Approvals, including current Good Laboratory Practices, Good Clinical Practices
and Good Manufacturing Practices (“GMP”), and conformance with the applicable
specifications and quality assurance standards, provided that the inspecting
Party shall on such occasions be accompanied by a representative of the other
Party (and such other Party must

 

- 19 -



--------------------------------------------------------------------------------

reasonably cooperate in making its representative available for such purpose);
and (b) any of the other Party’s documentation or its Affiliates’,
Sublicensees’, subcontractors’ or investigators’ documentation relating to the
Operating Plan/Budget, the manufacturing of Product to be supplied pursuant to
this Agreement, and/or commercialization activities within the Territory,
including, to the extent permitted by law and any applicable privacy policies,
the medical records of any patient participating in any clinical study under the
Operating Plan/Budget. Notwithstanding the foregoing, in the event that BioMarin
CF’s GMP compliance group determines that an audit is appropriate due to any
issue relating to manufacturing, testing or other aspects of GMP compliance then
BioMarin CF shall have the right to require additional audits of La Jolla, its
Affiliates, Sublicensees, subcontractor and investigation sites until all such
issues have been resolved. In addition, a Party’s audit right shall be limited
by bona fide Third Party agreements or confidentiality obligations, provided,
however, that each Party shall use its reasonable efforts to: (i) obtain audit
rights for the other Party under such agreements; but (ii) cannot guarantee such
other Party is granted audit rights to the same extent which a Party has audit
rights in any agreements executed after the Effective Date; and if a Party is
unable to obtain such audit rights for the other Party, then upon request it
shall exercise its own rights with respect to such an audit for the benefit of
the other Party.

5.5 Adverse Event Management.

(a) [****]

(b) [****].

(c) [****]

(d) [****]

ARTICLE VI

COMMERCIALIZATION AND PROMOTION

6.1 Commercialization.

(a) General. From and after the Full Participation Point, La Jolla and BioMarin
CF shall each use diligent efforts to implement the commercialization activities
under the Operating Plan/Budget described below with respect to each Product in
a prompt and expeditious manner, and in a manner designed to achieve commercial
success of such Products in each Major Market and for such other countries
within the Territory as may be commercially reasonable.

(b) Territorial Allocation. In the United States, the Parties will jointly
commercialize the Products as more fully described below, and in other countries
of the Territory, BioMarin CF will be exclusively responsible for
commercialization of the Products; in each case in accordance with the Operating
Plan/Budget then in effect and subject to the oversight of the JSC.

(i) United States. In the United States, the Parties will be jointly responsible
for the marketing activities outlined on Exhibit 6.1B hereto, and La Jolla shall
have the

 

- 20 -



--------------------------------------------------------------------------------

right to provide fifty percent (50%) of the total number of FTEs allocated to
the performance of such activities in the Operating Plan/Budget. In addition, La
Jolla will have the right to deploy Sales Representatives detailing Products
pursuant to Section 6.2 below and shall be afforded the opportunity to have
input on the other major elements relating to marketing the Product. Subject to
the foregoing, BioMarin CF shall have primary responsibility for other aspects
of marketing and commercializing Products in the United States.

(ii) Countries of the Territory Outside the Unites States. In countries of the
Territory outside the United States, BioMarin CF shall be exclusively
responsible for performing all activities for the marketing, promotion,
distribution and other commercialization of the Products, except as the JSC may
otherwise determine is in the best interests of a Product, in accordance with
the Operating Plan/Budget and the terms of this Agreement.

(iii) Promotion of the Products. [****]

(iv) Activities Prior to Full Participation Point. Notwithstanding the
foregoing, prior to the Full Participation Point, except as the Parties may
otherwise agree, La Jolla shall conduct any commercialization activities to be
conducted with respect to the Products for all or any portion of the Territory
at La Jolla’s sole expense.

6.2 La Jolla’s Sales Force Deployment Option.

(a) Exercise of Option. La Jolla shall have the right to deploy a portion of the
total number of Sales Representatives for the Products in the United States
(“Sales Force Deployment Option”) in accordance with this Section 6.2. To
exercise the Sales Force Deployment Option, La Jolla shall notify BioMarin CF in
writing no later than [****] after La Jolla’s receipt of the 128 Flare Topline
Data as described in Section 7.6(e) below or earlier completion of the efficacy
portion of the ASPEN Study. La Jolla shall only have the right to exercise the
Sales Force Deployment Option once.

(i) La Jolla FTEs. If La Jolla exercises the Sales Force Deployment Option, La
Jolla shall have the right to deploy up to [****]. Following La Jolla’s exercise
of the Sales Force Deployment Option, La Jolla shall have the right and
obligation to deploy toward the promotion of the Products in the United States
the number of Sales Representatives specified in its notice of exercise. If La
Jolla exercises its Sales Force Deployment Option within the time period
specified in subparagraph (a), and the JSC determines to increase the total
number of Sales Representatives that will promote Products in the United States
from the number of such Sales Representatives allocated to such activities in
the Operating Plan/Budget for the initial launch, La Jolla may increase the
number of Sales Representatives that will promote the Products in the United
States to maintain the same percentage of deployment as established through the
exercise of the Sales Deployment Option by providing a notice to BioMarin CF in
writing no later than thirty (30) days after such JSC determination. In the
event that the JSC determines to reduce the total number of Sales
Representatives that will promote the Products in the United States, such
reduction shall be made proportionally between BioMarin CF and La Jolla Sales
Representatives. For purposes of this Section 6.2(a)(i), [****]

 

- 21 -



--------------------------------------------------------------------------------

(ii) Sales Activities. It is understood that the Sales Representatives to be
deployed by La Jolla shall be deployed in a manner to ensure geographic
dispersion of, and reasonable access to major metropolitan areas by such La
Jolla Sales Representatives. Other than the personnel to be so deployed and
details to be performed by La Jolla, BioMarin CF shall be responsible for the
remaining promotional effort for the Products in the United States in accordance
with the Joint Promotion Plan established in accordance with Section 6.2(c)
below.

(b) Role of the Joint Steering Committee. The JSC shall be responsible
for coordinating the joint promotional activities of the Parties within the
United States in the event La Jolla exercises the Sales Force Deployment Option.

(c) Joint Promotion Plan. After La Jolla has exercised the Sales Force
Deployment Option and promptly following request by either Party, the Working
Group shall prepare an operating plan for joint promotion of the Products in the
United States (“Joint Promotion Plan”), which shall be reviewed and approved by
the JSC. The Joint Promotion Plan shall set out in reasonable detail:
(i) overall strategies with respect to promoting and marketing the Products in
the U.S.; (ii) the activities to be conducted and the responsibilities of each
Party in connection with the promotion of the Products in the U.S.; (iii) the
reach, frequency, deployment and call plan for the Sales Representatives
promoting the Products in the U.S.; and (iv) a fair and reasonable allocation
between BioMarin CF and La Jolla of activities under such Joint Promotion Plan
in the U.S., consistent with Section 6.2(a) above, including a reasonable
allocation of promotion responsibilities for channels and key opinion leaders.
Further, the Joint Promotion Plan shall provide at all times for an equivalent
allocation of resources between the Sales Representatives of each of BioMarin CF
and La Jolla, including with respect to marketing tools, programs, corporate
accounts and medical affairs support, and shall provide for reasonable
consistency from period to period in the responsibilities allocated to each
Party. After establishment of the initial Joint Promotion Plan, the JSC shall
review the Joint Promotion Plan on an ongoing basis and in no event less
frequently than once each calendar half-year. The Working Group may propose
revisions to the then-current Joint Promotion Plan to the JSC; provided however
that that Joint Promotion Plan in effect for any year shall not be materially
modified except as approved by the JSC.

(d) Performance Standards. BioMarin CF, and to the extent La Jolla has exercised
the Sales Force Deployment Option, La Jolla will promote, market, and sell the
Products in accordance with any requirements of the Regulatory Authorities and
the reasonable requirements and instructions of the JSC and BioMarin CF,
consistent with the Joint Promotion Plan, as such may be amended from time to
time. Each Party will use commercially reasonable efforts to promote, maintain,
and extend the sale of the Products in the U.S. that will reflect favorably on
the other Party’s name, the Product Trademarks, and the quality of the Products.
Neither Party will make any representations, nor give any warranty or guarantee
to any Third Party in relation to the Products other than as approved by the JSC
in writing. At all times, each Party will conduct its business in an ethical and
business-like manner and in such a way as to uphold the good name and reputation
of the other Party and the Products. Each Party will ensure that all regulations
and requirements relating to the distribution, sale, and commercialization of
the Products in the U.S. are complied with, as they relate to such Party’s
activities hereunder.

 

- 22 -



--------------------------------------------------------------------------------

(e) BioMarin CF Practices and Procedures. After La Jolla has exercised the Sales
Force Deployment Option, La Jolla agrees to comply promptly with the reasonable
policies and directives with regard to the promotion of the Products in the
United States issued by BioMarin CF from time to time; provided that such
policies and procedures are equally applicable to BioMarin CF and its Sales
Representatives and do not otherwise conflict with the terms of this Agreement.
BioMarin CF shall notify La Jolla of such policies or directives and any changes
thereto in writing a reasonable period prior to the implementation of such
policies or directives, or any changes thereto. If La Jolla exercises the Sales
Force Deployment Option, La Jolla shall, as an essential part of its commitment
under this Agreement, use diligent efforts to cause its Sales Representatives to
perform such tasks or activities for the promotion of the Products in the United
States as specified in any Operating Plan/Budget.

(f) Sales Efforts; Costs.

(i) Sales Efforts of the Parties. The Joint Promotion Plan for each calendar
year shall specify the number of Sales Representatives to be deployed by each
Party for such calendar year, consistent with the parameters set forth in
Section 6.2(a)(i) above.

(ii) Costs. If La Jolla exercises its Sales Force Deployment Option, then for
purposes of Section 7.12 below and the Financial Appendix, the costs of the
Parties’ Sales Representatives promoting the Products in the United States shall
be determined on a modified FTE basis, as follows: [****]

(iii) Sales Representative Compensation Weighting. [****]

(g) Timing. La Jolla and BioMarin CF shall cooperate to have the Sales
Representatives of both Parties hired and trained prior to the commencement of
their joint promotion activities. To the extent that either Party hires and
trains additional Sales Representatives for such purposes, it is understood that
reimbursement of such Sales Representatives in accordance with the Financial
Appendix will commence as of such Sales Representative’s date of hire. The
timing of hiring the Sales Representatives shall be determined by the JSC and,
to the extent practical, shall be done in order to have the Sales
Representatives of each Party hired and trained prior to the launch of the first
Product in the United States and such hiring and training of Sales
Representatives shall be conducted by BioMarin CF and La Jolla in parallel
(i.e., at approximately the same time prior to launch).

6.3 Right to Seek to Change Structure to Royalties on Net Sales. [****]

6.4 Booking Sales. It is understood that, during the term of this Agreement, as
between the Parties, BioMarin CF will book all sales for Product in each country
of the Territory.

6.5 Commercialization Activities Outside the Territory. La Jolla shall keep the
JSC reasonably informed as to the progress of its launch and commercialization
activities relating to the Product in the Asia-Pacific Territory, to the extent
La Jolla has the right to do so, including with respect to pricing, by way of
updates to the JSC at least annually and as otherwise reasonably requested by
the JSC.

 

- 23 -



--------------------------------------------------------------------------------

ARTICLE VII

PAYMENTS

7.1 Commencement Payments.

(a) Within fifteen (15) days following the Effective Date:

(i) BioMarin CF shall pay to La Jolla Seven Million Five Hundred Thousand
Dollars ($7,500,000); and

(ii) BioMarin CF shall purchase Seven Million Five Hundred Thousand Dollars
($7,500,000) worth of Series B Preferred Stock of La Jolla pursuant to the terms
of the Securities Purchase Agreement at a price per common share equivalent
(based on the conversion ratio provided for in the Certificate of Designations
attached as an exhibit to the Securities Purchase Agreement) that represents a
twenty percent (20%) premium over the average closing price of the Common Stock
of La Jolla, as reported on the NASDAQ stock market, for the twenty (20) trading
days ending on the day prior to the Effective Date.

7.2 Payments in Connection with First Interim Efficacy Analysis.

(a) Upon BioMarin CF’s receipt of a Completion Notice of the occurrence of the
First Interim Efficacy Analysis and a Non-Futile Determination, BioMarin CF
shall pay to La Jolla Fifteen Million Dollars ($15,000,000) within thirty (30)
days.

(b) If the Completion Notice with respect to the occurrence of the First Interim
Efficacy Analysis is accompanied by notice of a Futile Determination, then
BioMarin CF shall have no further payment obligation to La Jolla under Sections
7.2, 7.3 and 7.4 and Section 7.13 shall thereafter apply to the continuing
rights and obligations of the Parties under this Agreement.

(c) If the Completion Notice with respect to the occurrence of the First Interim
Efficacy Analysis is accompanied by a notice of a P-Value Achievement, subject
to Section 7.18, BioMarin CF shall have thirty (30) days to pay to La Jolla
Forty-Seven Million Five Hundred Thousand Dollars ($47,500,000), Seven Million
Five Hundred Thousand Dollars ($7,500,000) of which may be paid at BioMarin CF’s
election in the form of an equity investment in La Jolla in accordance with
Section 7.5.

7.3 Payments in Connection with Second Interim Efficacy Analysis.

(a) If BioMarin CF maintained its right to effect the Full Participation Point
after the occurrence of the First Interim Efficacy Analysis by paying to La
Jolla Fifteen Million Dollars ($15,000,000) in accordance with Section 7.2(a) of
this Agreement, then within thirty (30) days of BioMarin CF’s receipt of a
Completion Notice of the occurrence of the Second Interim Efficacy Analysis and:

(i) a P-Value Achievement, subject to Section 7.18, BioMarin CF shall pay to La
Jolla Fifty-Five Million Dollars ($55,000,000), up to Ten Million Dollars
($10,000,000) of which may be paid at BioMarin CF’s election in the form of an
equity investment in La Jolla in accordance with Section 7.5; or

 

- 24 -



--------------------------------------------------------------------------------

(ii) a Non-Futile Determination, subject to Section 7.18, BioMarin CF may
(x) maintain its right to effect the Full Participation Point by paying to La
Jolla Twenty-Two Million Five Hundred Thousand Dollars ($22,500,000), up to Five
Million Dollars ($5,000,000) of which may be paid at BioMarin CF’s election in
the form of any equity investment in La Jolla in accordance with Section 7.5, or
(y) effect the Full Participation Point by paying to La Jolla Fifteen Million
Dollars ($15,000,000), up to Five Million Dollars ($5,000,000) of which may be
paid at BioMarin CF’s election in the form of an equity investment in La Jolla
in accordance with Section 7.5.

(b) If the Completion Notice with respect to the occurrence of the Second
Interim Efficacy Analysis is accompanied by a Futile Determination, then
BioMarin CF shall have no further payment obligation to La Jolla under Sections
7.3 and 7.4 and Section 7.13 shall thereafter apply to the continuing rights and
obligations of the Parties under this Agreement.

7.4 Payment in Connection with 128 Flare Topline Data.

(a) If BioMarin CF effected the Full Participation Point after the occurrence of
the Second Interim Efficacy Analysis in accordance with Section 7.3(b)(ii)(y) of
this Agreement, then within thirty (30) days of BioMarin CF’s receipt of the
Completion Notice relating to La Jolla’s receipt of the 128 Flare Topline Data
and a P-Value Achievement, BioMarin CF shall pay to La Jolla Thirty Million
Dollars ($30,000,000).

(b) If BioMarin CF maintained its right to effect the Full Participation Point
after the occurrence of both the First Interim Efficacy Analysis in accordance
with Section 7.2(a) and the Second Interim Efficacy Analysis in accordance with
Section 7.3(a)(ii)(x) of this Agreement, then within thirty (30) days of
BioMarin CF’s receipt of the Completion Notice relating to La Jolla’s receipt of
the 128 Flare Topline Data and a P-Value Achievement, subject to Section 7.18,
BioMarin CF shall pay to La Jolla Fifty-Five Million Dollars ($55,000,000), up
to Fifteen Million Dollars ($15,000,000) of which may be paid at BioMarin CF’s
election in the form of an equity investment in La Jolla in accordance with
Section 7.5.

(c) If the Completion Notice provided to BioMarin CF with respect to the 128
Flare Topline Data indicates that the P-Value Achievement has not occurred, then
BioMarin CF shall have no further payment obligation to La Jolla under
Section 7.4 and Section 7.13 shall thereafter apply to the continuing rights and
obligations of the Parties under this Agreement.

 

- 25 -



--------------------------------------------------------------------------------

7.5 Partial Payments in Equity. To the extent that BioMarin CF elects to make a
portion of any payments due to La Jolla in the form of an equity purchase as
permitted under Sections 7.2, 7.3, or 7.4, then such equity investment shall be
made pursuant to the terms of the Securities Purchase Agreement at a price per
common share equivalent (based on the conversion ratio provided for in the
Certificate of Designations attached as an exhibit to the Securities Purchase
Agreement) equal to one hundred ten percent (110%) of the average closing price
of the Common Stock of La Jolla, as reported on the NASDAQ stock market or such
other reporting service as the stock is then quoted if not then quoted on NASDAQ
(and if not then traded at the value determined by an investment bank selected
consistent with the provisions of Section 14.3), for the ten (10) trading days
commencing five (5) trading days immediately prior to the date La Jolla has
publicly announced the event that triggered such payment (i.e., the P-Value
Achievement, or in the case of such payment where there is no P-Value
Achievement, La Jolla’s first public announcement of the results of the Second
Interim Efficacy Analysis or the first public announcement of the approval of an
NDA for the Product under Section 7.13). To effect the election to make such
payments in the form of equity, BioMarin CF shall so notify La Jolla in writing
within fifteen (15) days after receiving the Completion Notice that triggered
such payment, specifying the amount of the payment relating to the Full
Participation Point that BioMarin CF so elects to make in the form of such
equity purchase (“Equity Election Notice”). All equity purchases pursuant to
this Section 7.5 shall be subject to the provisions of Section 7.18.

7.6 Certain Terms. For purposes of the payments under this Section 7:

(a) “Data Monitoring Board” shall mean the expert advisory group appointed for
the 90-14 portion of the ASPEN Study in accordance with the charter for such
advisory group and which is charged with the responsibility, among other
matters, of reviewing the results of the Interim Efficacy Analyses and making a
recommendation in accordance with the protocol for the ASPEN Study based on the
safety profile and the outcome of each Interim Efficacy Analysis as to whether
La Jolla should continue to conduct the 90-14 portion of the ASPEN Study.

(b) “Non-Futile Determination” shall mean a recommendation by the Data
Monitoring Board following the First Interim Efficacy Analysis or the Second
Interim Efficacy Analysis, as applicable, as to the continuation of the 90-14
portion of the ASPEN Study other than (i) a recommendation that such
continuation “may be futile” (as specified in Paragraph 7.1.2 of the Interim
Analysis Plan for the 90-14 portion of the ASPEN Study), or (ii) P-Value
Achievement has occurred; and “Futile Determination” shall mean a recommendation
by the Data Monitoring Board following the First Interim Efficacy Analysis or
the Second Interim Efficacy Analysis, as applicable, that the 90-14 portion of
the ASPEN Study no longer has meaningful potential to meet its primary end point
with statistical significance.

(c) “P-Value Achievement” shall mean: (A) in the case of the First Interim
Efficacy Analysis or the Second Interim Efficacy Analysis, as applicable, the
nominal p-value of the primary end point is less than 0.001; and (B) in the case
of the analysis performed following La Jolla’s receipt of the 128 Flare Topline
Data, the nominal p-value of the primary end point is less than 0.05.

 

- 26 -



--------------------------------------------------------------------------------

(d) “Renal Events Committee” shall mean the committee of independent experts
appointed for the 90-14 portion of the ASPEN Study in accordance with the
charter for such committee and which shall provide an expert assessment of the
renal flare data obtained as a result of the conduct of the 90-14 portion of the
ASPEN Study and a determination as to whether such renal flares are attributable
to SLE prior to the data from the 90-14 portion of the ASPEN Study being
unblinded.

(e) “128 Flare Topline Data” shall mean summarized data tables for the first one
hundred twenty eight (128) events of renal flare adjudicated to be SLE-related
accrued in the 90-14 portion of the ASPEN Study calculating the time-to-renal
flare for patients in the placebo and the combined active treatment groups in
the 90-14 portion of the ASPEN Study, respectively, together with the results of
the sensitivity analysis performed pursuant to Section 4.3 of the Statistical
Analysis Plan for the 90-14 portion of the ASPEN Study and summaries of adverse
events observed in such patients through the date of such 128th renal flare.

7.7 Notice by La Jolla. La Jolla shall promptly notify BioMarin CF in writing
following the occurrence of each of the following events: (i) the First Efficacy
Analysis; (ii) the Second Efficacy Analysis; (iii) Non-Futile Determination;
(iv) Futile Determination; (v) a P-Value Achievement; (vi) La Jolla’s receipt of
the 128 Flare Topline Data; and (vii) receipt of recommendation from the Data
Mentoring Board to terminate any portion of the 90-14 portion of the ASPEN Study
for any reason. A “Completion Notice” shall be any such notice issued by La
Jolla under this Section 7.7 notifying BioMarin CF of the occurrence of one or
more of the events described in paragraphs (i) through (vii).

7.8 Termination.

(a) BioMarin CF shall have the right to terminate this Agreement at any time and
for any reason upon thirty (30) days written notice to La Jolla under this
Section 7.8(a) prior to the date BioMarin CF effects the Full Participation
Point pursuant to this Article 7. In the event that BioMarin CF so terminates
this Agreement under this Section 7.8(a), BioMarin CF shall not be obligated to
make any further payments under Sections 7.2, 7.3, 7.4, 7.9 or 7.10 that become
due or otherwise are to be paid after the date of such notice of termination.
For example, if BioMarin CF provides a notice of termination under this
Section 7.8(a) after receipt of a Completion Notice from La Jolla of a P-Value
Achievement at the Second Interim Efficacy Analysis, but prior to the date on
which the corresponding payment in respect of the Full Participation Point
becomes due (i.e., thirty (30) days after such notice from La Jolla), then this
Agreement shall terminate and such payment in respect of the Full Participation
Point shall not be due. Notwithstanding the foregoing or Section 13.3 below,
BioMarin CF shall not have the right to terminate this Agreement prior making a
payment to La Jolla pursuant to Section 7.2, unless Sections 7.2(b) or 7.2(c)
apply.

(b) If the ASPEN Study terminates or is abandoned by La Jolla for any reason and
at such time of termination or abandonment neither a P-Value Achievement has
occurred nor the 128 Flare Topline Data has been received by La Jolla, then
(i) La Jolla shall promptly notify BioMarin CF of such results, (ii) no further
payment shall be due from BioMarin CF to La Jolla under Sections 7.2, 7.3 and
7.4 and (iii) Section 7.13 shall thereafter apply to the continuing rights

 

- 27 -



--------------------------------------------------------------------------------

and obligations of the Parties under this Agreement; provided that if the ASPEN
Study has terminated or been abandoned and at such time a Party is in breach of
its obligations hereunder, the applicability of Section 7.13 shall not affect
the rights and claims of one Party against the other under this Agreement
relating to such breach. Any such notice provided by La Jolla to BioMarin CF
under this Section 7.8(b) shall be deemed to be a Completion Notice for the
purposes of Sections 7.13 and 13.4 below.

(c) Any termination of this Agreement under this Section 7.8 shall be deemed a
termination under Section 13.3, for the purposes of Article 14 below.

7.9 Regulatory Milestones. On and after the Full Participation Point, BioMarin
CF shall pay to La Jolla the milestone payments set out below following the
first achievement of the corresponding regulatory milestone set out below in
accordance with the payment provisions of this Article 7:

 

Regulatory Milestone

   One Time Milestone
Payment Amount 1. First receipt of an approval of an NDA for the Product in the
ASPEN Study:   

a.      if by such receipt La Jolla has completed a Positive Dosing Study

   $ 45,000,000

b.      if by such receipt La Jolla has not completed a Positive Dosing Study

   $ 30,000,000

c.      only in the circumstance that the P-Value Achievement occurs at the
First Interim Efficacy Analysis or the Second Interim Efficacy Analysis and the
Dosing Study is not complete at the time of approval of the NDA, if within one
(1) year of such approval La Jolla completes a Positive Dosing Study

   $ 15,000,000

2. First receipt of an approval of an MAA (or Marketing Approval in all of the
Major Markets other than the United States)

   $ 10,000,000

 

- 28 -



--------------------------------------------------------------------------------

7.10 Net Sales Milestones. In addition, BioMarin CF shall pay to La Jolla the
milestone payments set out below following the first achievement of the
corresponding milestone set out below, in accordance with the payment provisions
in this Article 7:

 

Net Sales Milestone

   One Time Milestone
Payment Amount

1. First time that Annual Net Sales of Products within the Territory equal or
exceed Two Hundred Fifty Million Dollars ($250,000,000)

   $ 13,500,000

2. First time that Annual Net Sales of Products within the Territory equal or
exceed Five Hundred Million Dollars ($500,000,000)

   $ 25,000,000

3. First time that Annual Net Sales of Products within the Territory equal or
exceed Seven Hundred Fifty Million Dollars ($750,000,000)

   $ 37,500,000

4. First time that Annual Net Sales of Products within the Territory equal or
exceed One Billion Dollars ($1,000,000,000)

   $ 50,000,000

7.11 Milestone Reporting and Payments. BioMarin CF shall notify La Jolla in
writing within thirty (30) days after the achievement of each milestone set out
in Section 7.9 or 7.10, and each such notice shall be accompanied by the
appropriate milestone payment. Any milestone payable by BioMarin CF pursuant to
Section 7.9 or Section 7.10 shall be made no more than once with respect to the
achievement of each milestone set out in Section 7.9 or Section 7.10, as
applicable, and in no event shall the aggregate amount to be paid by BioMarin CF
under: (a) Section 7.9 exceed Fifty-Five Million Dollars ($55,000,000); and
(b) Section 7.10 exceed One Hundred Twenty-Six Million Dollars ($126,000,000).

7.12 Cost-Profit Sharing. On and from the Full Participation Point, except as
otherwise provided in this Agreement or the Financial Appendix, BioMarin CF and
La Jolla shall share equally: (a) Shared Costs related to the development and
commercialization of Products within the Territory, and the manufacture of
Products for use and sale, within the Territory; and (b) the Profit/Loss from
sales of Products within the Territory; in each case as and to the extent set
forth in the Financial Appendix. For such purposes, if the Full Participation
Point is triggered by a P-Value Achievement, then such sharing of costs shall
commence as of the date BioMarin CF received the Completion Notice for such
P-Value Achievement. Prior to the Full Participation Point, La Jolla shall be
responsible for all costs that it incurs in accordance with the Operating
Plan/Budget. Additional terms related to determining Shared Costs and
Profit/Loss, and to financial planning, accounting policies and procedures to be
followed with respect to Products within the Territory are set forth in the
Financial Appendix.

 

- 29 -



--------------------------------------------------------------------------------

7.13 Futile Determination or Failed P-Value Achievement.

(a) Adverse Outcome. [****]

(b) Rights Relating to Approval of the NDA without P-Value Achievement. [****]

7.14 Other Payment Terms.

(a) Payments Non-Refundable. For the avoidance of doubt, it is understood that
the payments in Sections 7.1-7.4, 7.9 and 7.10 above shall not be refundable and
shall not be creditable against future milestone payments or other payments by
BioMarin CF to La Jolla under this Agreement, nor shall any such payments be
taken into account in calculating the Parties’ sharing of costs and Profit/Loss
pursuant to Section 7.12 and the Financial Appendix.

(b) Payment Method. All payments between the Parties under this Agreement
(including the payments due under this Article 7 and the payments under the
Financial Appendix) shall be made by bank wire transfer in immediately available
funds to an account designated by the Party to which such payments are due. Any
payments or portions thereof due under this Agreement that are not paid by the
date such payments are due under this Agreement shall bear interest at a rate
equal to: (i) the prime rate as reported by The Wall Street Journal (U.S.
Western Edition), plus two percent (2%) per year; or (ii) if lower, the maximum
rate permitted by law (the “Interest Rate”); calculated on the number of days
such payment is delinquent, compounded annually and computed on the basis of a
three hundred sixty five (365) day year. This Section 7.14(b) shall in no way
limit any other remedies available to the Parties.

(c) Currency Conversion. Unless otherwise expressly stated in this Agreement,
all dollars amounts in this Agreement are stated, and all payments under this
Agreement shall be made, in United States Dollars. For any amounts invoiced or
incurred in a currency other than United States Dollars, the amounts shall be
expressed in the currency in which such sale was originally made, or in which
such cost was incurred, together with the United States Dollar equivalent,
calculated using the average exchange rate for the conversion of the applicable
foreign currency into United States Dollars, quoted for current transactions for
both buying and selling United States Dollars, as reported in The Wall Street
Journal (U.S. Western Edition) (or any other publication as agreed to be the
Parties) for all business days in the month in which transaction occurred.

7.15 Withholding Taxes. Any withholding or other taxes that either Party is
required by law to withhold or pay on behalf of the other Party, with respect to
any payments to such other Party under this Agreement, shall be deducted as
required by law from such payment and shall be paid to the proper taxing
authorities; provided that the withholding Party shall furnish to the other
Party proper evidence of the taxes so paid. The Parties will exercise their
reasonable efforts to ensure that any withholding taxes imposed are reduced as
far as possible under the provisions of any applicable tax treaty, and shall
cooperate in filing any forms required for such reduction. Notwithstanding the
foregoing, BioMarin CF shall not make any deductions from any payments due La
Jolla for any withholding taxes (and shall indemnify La Jolla against any such
taxes) caused by the fact that BioMarin CF is not incorporated in, or a resident
of, the United States.

 

- 30 -



--------------------------------------------------------------------------------

7.16 Books and Records. Each Party shall keep, and shall require its Affiliates,
and Sublicensees to keep, complete, true and accurate books of account and
records reasonably sufficient to determine and establish the amounts payable
pursuant to this Agreement. Such books and records shall also document all costs
and expenses incurred or paid and, if applicable to a Party, its Affiliates or
Sublicensees, Gross Sales and Annual Net Sales of Products received in
connection with this Agreement and the Financial Appendix, including such other
information as reasonably necessary to verify the reports to be provided under
the Financial Appendix. All such books and records shall be maintained until the
later to occur of: (a) three (3) years following the relevant calendar year to
which such records pertain; or (b) the expiration of the period required by
applicable laws and regulations.

7.17 Audit Rights.

(a) Request. Upon the prior written notice of no less than [****] to a Party
(the “Auditing Party”) and not more than once each calendar year, the other
Party (the “Responding Party”) shall permit the Auditing Party, accompanied by
an independent certified public accounting firm of nationally recognized
standing, selected by the Auditing Party and reasonably acceptable to the
Responding Party, to have access during normal business hours to the records of
the Responding Party and its Affiliates as may be reasonably necessary to verify
the accuracy of the financial reports and calculations made under this Article 7
and the Financial Appendix for any and all quarters [****]. Each Party shall
require its Affiliates, and BioMarin CF shall use its reasonable efforts to
obtain in its agreements with its Sublicensees, audit rights for the other
Party, at least to the same extent as such Party has such rights in such
agreements. To the extent that BioMarin CF does not have the right to grant to
the other Party the right to audit its Sublicensees’ books and records
hereunder, BioMarin CF shall obtain for itself such rights and, at the request
of La Jolla, shall exercise such audit rights with respect to such Sublicensees
and provide the results of such audit for inspection by La Jolla pursuant to
this Section 7.17.

(b) Discrepancies. If, as a result of such audit, it is established that
additional amounts were owed by the Responding Party for the audited period,
such Party shall pay such additional amounts within [****] after the date such
discrepancy is established. In the event of a dispute as to whether there is a
discrepancy, the matter shall be resolved under and utilizing the dispute
resolution provisions of Sections 17.2 and 17.3. The fees charged by such
accounting firm shall be paid by the Auditing Party; provided, however, that if
the audit establishes that the aggregate amounts payable by the Responding Party
for the period covered by the audit are more than [****] of the aggregate
amounts actually paid for such period, then the Responding Party shall pay the
reasonable fees and expenses charged by such accounting firm.

7.18 Restriction on Certain Equity Investments. [****]

 

- 31 -



--------------------------------------------------------------------------------

ARTICLE VIII

CERTAIN COVENANTS

8.1 General Communications. Each Party shall keep the other Party fully and
promptly informed as to its progress and activities relating to the development,
commercialization, marketing and promotion of the Products within the Territory,
including with respect to regulatory matters and meetings with Regulatory
Authorities, by way of updates to the JSC at their meetings and as otherwise
specified in this Agreement, or as reasonably requested by the other Party
including providing the other Party promptly with all clinical and regulatory
information, filings made prior to the Effective Date and all financial
information and data related to its performance under the Agreement to the
extent necessary for each Party, on a timely basis, to prepare its internal and
external financial reports.

8.2 Conduct of Activities. Each Party shall conduct those activities allocated
to such Party under the Operating Plan/Budget in compliance in all material
respects with all applicable laws, rules and regulations and in accordance with
good scientific and clinical practices, applicable under the laws and
regulations of the country in which such activities are conducted.

ARTICLE IX

MANUFACTURING

9.1 Manufacturing.

(a) The Product will be manufactured in accordance with the Operating
Plan/Budget adopted by the JSC. The JSC will, to the extent possible, in
adopting each Operating Plan/Budget, direct that La Jolla’s existing facility as
currently configured and with such improvements as are contemplated in the
Initial Operating Plan/Budget be used to produce bulk Product on and subject to
the terms described in Section 9.1(b). The JSC’s obligations under this Article
9 are subject to La Jolla’s facility maintaining all regulatory approvals and
licenses necessary to manufacture the Products (including without limitation all
manufacturing specifications) required by the FDA and the EMEA and for such
facility to manufacture the Product at a Cost Effective Price, as defined below.
If BioMarin CF does not obtain from La Jolla the right to sell Product in the
Asia-Pacific Territory and La Jolla is not then producing any bulk Compound,
then, at La Jolla’s request, BioMarin CF and La Jolla will negotiate a supply
agreement for sale of Product meeting the specifications approved by either the
EMEA or FDA (with such changes as are reasonably agreed, provided that La Jolla
or the Asia-Pacific Licensee will be responsible for all costs associated with
such changes) to La Jolla for the Asia-Pacific Territory on terms and conditions
that are commercially reasonable and consistent with terms prevailing between
suppliers and distributors in the industry; provided that the pricing terms will
be subject to Section 9.3. For purposes of this Article 9, [****]

(b) [****]

9.2 Funding for La Jolla Facility. [****]

 

- 32 -



--------------------------------------------------------------------------------

9.3 Cooperation. BioMarin CF shall cooperate fully with La Jolla to enable La
Jolla to purchase raw materials, Compound and/or Product, for the Asia-Pacific
Territory, directly from BioMarin CF’s vendors on the same terms (including
pricing) as BioMarin CF. In addition, to the extent that BioMarin CF produces
such items itself or La Jolla is unable to obtain such items directly from
BioMarin CF’s vendors on the same terms as BioMarin CF, then BioMarin CF shall
supply such items to La Jolla, in accordance with such procedures and
specifications as are applicable to La Jolla’s supply to BioMarin CF under
Section 9.1 above on a reciprocal basis (and to the extent such procedures or
specifications are not applicable, on reasonable and customary terms).

(a) Materials Produced by Third Party Contractors. [****]

(b) Materials Produced by BioMarin CF. To the extent BioMarin CF manufactures
such raw materials, Compound or Product itself, and supplies the same to La
Jolla under this Section 9.3, then La Jolla shall reimburse BioMarin CF the
Manufacturing Cost of such items.

9.4 Shortage of Supply. [****]

(a) Procedures. If at any time La Jolla or BioMarin CF (the “Producing Party”)
becomes unable to supply the quantities of Compound or Product that such
Producing Party is committed to supply hereunder, it shall immediately notify
the other Party in writing. In such event, the JSC shall immediately convene to
address the problem, including locating alternative suppliers and facilities to
increase production and identifying other actions necessary to resolve the
problem. Based on such interactions, the JSC shall reasonably establish
appropriate measures to remedy the shortage and the Parties shall promptly
implement such measures. In any event, both Parties agree to respond with the
level of speed and diligence commensurate with the severity of the problem.

(b) Allocation. [****].

9.5 BioMarin CF Manufacturing. In the event that BioMarin CF manufactures the
Compound, Product, any intermediate or raw material, such manufacturing shall be
at a Cost Effective Price.

9.6 Restrictions on Manufacturing Locations. [****]

ARTICLE X

CONFIDENTIALITY

10.1 Confidential Information. Except as expressly provided in this Agreement or
otherwise agreed in writing, the Parties agree that the receiving Party shall
keep confidential and shall not publish or otherwise disclose or use for any
purpose any information and other confidential and proprietary materials
furnished to it or its respective agents or representatives by the other Party
or its respective agents or representatives hereto pursuant to this Agreement
(collectively, “Confidential Information”). Notwithstanding the foregoing, the
obligations of non-use and

 

- 33 -



--------------------------------------------------------------------------------

non-disclosure set forth in this Article 10 shall not apply to the extent that
the receiving Party can establish that any Confidential Information:

(a) was already known to the receiving Party, other than under an obligation of
confidentiality remaining in effect, at the time of disclosure, as evidenced by
written records kept in the ordinary course of business of the receiving Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d) was subsequently lawfully disclosed to the receiving Party by a Third Party,
who had no obligation to the disclosing Party not to disclose such information
to others; or

(e) was independently developed by the receiving Party prior to its disclosure
by the disclosing Party and without use of or reference to any Confidential
Information disclosed by the disclosing Party, as evidenced by written records
kept in the ordinary course of business of the receiving Party.

10.2 Permitted Disclosures. Notwithstanding the provisions of Section 10.1 above
and subject to Sections 10.3 and 10.4 below, each Party may use and disclose the
other Party’s Confidential Information as follows: (a) under appropriate
confidentiality obligations substantially equivalent to those in this Agreement,
to its Affiliates, licensees, permitted Sublicensees, contractors and any other
Third Parties to the extent such use and/or disclosure is necessary or
reasonably useful to perform its obligations or to exercise the rights granted
to it, or reserved by it, under this Agreement (including to grant licenses or
permitted Sublicenses hereunder, and in the case of La Jolla, to develop,
manufacture and commercialize Products for use in the Asia-Pacific Territory);
or (b) to the extent such disclosure is reasonably necessary in filing or
prosecuting intellectual property applications, complying with the terms of
licenses from Third Parties, prosecuting or defending litigation, complying with
applicable governmental laws or regulations, obtaining Marketing Approval,
conducting clinical trials hereunder with respect to a Product, or submitting
information to tax or other governmental authorities. If a Party is required by
law or regulations (including securities laws, regulations or guidances) to make
any such disclosure of the other Party’s Confidential Information, to the extent
it may legally do so, it will give reasonable advance notice to the other Party
of such disclosure requirement and, save to the extent inappropriate in the case
of patent applications or otherwise, will use its good faith efforts to secure
confidential treatment of such Confidential Information prior to its disclosure
(whether through protective orders or otherwise). For any other disclosures of
the other Party’s Confidential Information, including to Affiliates, licensees,
permitted Sublicensees, contractors and other Third Parties, a Party shall
ensure that the recipient thereof is bound by a written confidentiality
agreement as materially protective of such Confidential Information as this
Article 10.

 

- 34 -



--------------------------------------------------------------------------------

10.3 Confidential Terms. Each Party agrees not to disclose to any Third Party
the terms of this Agreement without the prior written consent of the other Party
hereto, except each Party may disclose the terms of this Agreement: (a) to
advisors (including financial advisors, attorneys and accountants), actual or
potential acquisition partners or private investors, and others on a need to
know basis, in each case under appropriate confidentiality provisions
substantially equivalent to those in this Agreement; or (b) to the extent
necessary to comply with applicable laws and court orders (including securities
laws, regulations or guidances); provided that in the case of paragraph (b), the
disclosing Party shall promptly notify the other Party and (other than in the
case where such disclosure is necessary, in the reasonable opinion of the
disclosing Party’s legal counsel, to comply with securities laws, regulations or
guidances) allow the other Party a reasonable opportunity to oppose with the
body initiating the process and, to the extent allowable by law, to seek
limitations on the portion of the Agreement that is required to be disclosed.

10.4 Publication of Product Information. Prior to the first Marketing Approval
for the first Product in the Territory, before publishing, publicly presenting
and/or submitting for written or oral publication a manuscript, abstract or the
like that includes Data or other information generated under this Agreement
relating to the Compound or a Product that has not previously published pursuant
to this Section 10.4 (each, a “Publication”), the Party proposing such
Publication shall provide the other Party a copy thereof for its review for at
least thirty (30) days or such shorter period as is reasonably practicable
(unless such Party is required by law to publish such information sooner). Such
Party shall consider in good faith any comments provided by the other Party
during such period. After such first Marketing Approval, the JSC will develop
procedures for reviewing and approving Publications, which procedures shall be
consistent with the foregoing and shall permit any public disclosure as is
required by law. The contribution of each Party shall be noted in all
Publications by acknowledgment or co-authorship, whichever is appropriate.

10.5 Press Releases and Announcements.

(a) Initial Release. On the Effective Date or, if mutually agreed, promptly
after the Effective Date, the Parties shall issue a joint press release to
announce the execution of this Agreement and the relationship of the Parties.
Such press release will include a description of the aggregate financial terms
of the Agreement.

(b) Further Publicity. The Parties acknowledge the importance of supporting each
other’s efforts to publicly disclose results and significant developments
regarding the Products within the Territory and other activities in connection
with this Agreement in the Territory that may include information that is not
otherwise permitted to be disclosed under this Article 10, and that may be
beyond what is required by law. The JSC shall develop a plan for the
coordination, review and sign off by each Party of public disclosure of
information relating to the Product. Each Party shall adhere to such disclosure
plan, provided that each Party shall be free to make such public disclosures as
it deems necessary to comply with all applicable law, rules and regulations.

(c) Certain Events. In the event this Agreement terminates under Section 13.3 or
7.8, neither Party shall make any disparaging comments about the other Party but
shall otherwise be free to make such statements as such Party believes
appropriate or necessary.

 

- 35 -



--------------------------------------------------------------------------------

10.6 Prior Non-Disclosure Agreements. Upon execution of this Agreement, the
terms of this Article 10 shall supersede any prior non-disclosure, secrecy or
confidentiality agreement between the Parties, including that certain
nondisclosure agreement between the Parties dated January 15, 2008 (the “Prior
Agreement”). Any information disclosed under such prior agreements shall be
deemed disclosed under this Agreement.

ARTICLE XI

INTELLECTUAL PROPERTY

11.1 Inventions and Other Intellectual Property.

(a) General Principles. Title to all inventions and other intellectual property
conceived or created solely by BioMarin CF personnel in connection with this
Agreement (and all intellectual property rights therein) shall be owned by
BioMarin CF. Title to all inventions and other intellectual property conceived
or created solely by La Jolla personnel in connection with this Agreement (and
all intellectual property rights therein) shall be owned by La Jolla. Title to
all inventions and other intellectual property conceived or created jointly by
personnel of La Jolla and BioMarin CF in connection with this Agreement (and all
intellectual property rights therein) shall be jointly owned by La Jolla and
BioMarin CF.

(b) Joint Ownership. Except as expressly provided in this Agreement, it is
understood that neither Party shall have any obligation to obtain any approval
of, nor pay a share of the proceeds to, the other Party to practice, enforce,
license, assign or otherwise exploit inventions or intellectual property owned
jointly by the Parties, and each Party hereby waives any right it may have under
the laws of any jurisdiction to require such approval or accounting. Each Party
agrees to cooperate with the other Party, as reasonably requested, and to take
such actions as may be required to give effect to this Section 11.1(b) in a
particular country within or outside the Territory.

(c) Grant-Back License. BioMarin CF hereby grants to La Jolla a non-exclusive,
non-transferable (except pursuant to Section 18.8 below), royalty-free, limited
license (without the right to sublicense except in connection with an
Asia-Pacific License, which shall be subject to Section 4.3) to use any BioMarin
CF Improvements solely to: (i) make and have made and import the Products for
BioMarin CF as authorized by the JSC or for use and sale outside the Territory,
(ii) to use any BioMarin CF Improvements for development purposes as provided in
Article 4 or in connection with an Asia-Pacific License, and sell or offer for
sale the Products as provided in Article 6 during the term of this Agreement
within the Territory or (iii) to develop, use, sell, offer for sale and
otherwise commercialize the Compound or Products in the Asia-Pacific Territory;
provided that, as applied to the Asia-Pacific Territory, such right to
sublicense to an Asia-Pacific Licensee shall only apply to BioMarin CF
Improvements relating to the Initial Product. As used herein, “BioMarin CF
Improvements” means any inventions or intellectual property (including Data and
know-how) (and all intellectual property rights) that is: (a) owned, licensed
to, or acquired by, BioMarin CF and, as directed by the JSC or BioMarin CF, is
applied to the development, use, manufacture and/or commercialization of any
Compound or any Product under this Agreement, including but not limited to,
(i) a modification or derivative of the Compound, or an intermediate thereof, or
(ii) a method of synthesis or manufacture of the Compound, or any biologically
active materials, or an intermediate

 

- 36 -



--------------------------------------------------------------------------------

or by-product used or created in such synthesis or manufacture, or (b) made
solely by BioMarin CF using Confidential Information of La Jolla; and any Patent
claiming or disclosing such an invention or intellectual property. As used
herein, “La Jolla Improvements” means any inventions or intellectual property
(including Data and know-how) (and all intellectual property rights) made solely
by or under authority of, or is acquired by, La Jolla using Confidential
Information of BioMarin CF, and any Patent claiming or disclosing such an
invention or intellectual property. To the extent any La Jolla Improvements do
not fall within the definition of La Jolla Know-How or La Jolla Patents, La
Jolla hereby grants to BioMarin CF a license to La Jolla Improvements
commensurate in scope as provided in Section 2.1.

11.2 Prosecution and Maintenance of Patents.

(a) Control of Prosecution Prior to Full Participation. As between the Parties
and prior to the Full Participation Point, La Jolla shall control the
Prosecution and Maintenance of all La Jolla Patents in the Territory and all
Joint Patents (both within and outside the Territory) in consultation with
BioMarin CF using counsel selected by La Jolla and reasonably acceptable to
BioMarin CF. La Jolla agrees to: (i) keep BioMarin CF fully informed with
respect to the status of Prosecution and Maintenance of such La Jolla Patents
and Joint Patents; and (ii) consult in good faith with BioMarin CF regarding the
Prosecution and Maintenance of such La Jolla Patents and Joint Patents,
including providing copies of all material communications to and from the patent
offices, including without limitation, office actions, responses to office
actions, notices of allowance, and notices of issuance, and providing BioMarin
CF a reasonable opportunity to review and comment on any responses to office
actions and claim amendments prior to filing. If La Jolla determines not to file
any Patent, or to abandon any Patent, that is: (A) within the La Jolla Patents
in any country of the Territory; or (B) within the Joint Patents in any country
within or outside the Territory, as applicable; then La Jolla shall provide
BioMarin CF with written notice of such decision at least sixty (60) days (or if
a shorter period is afforded to La Jolla to make such decision, as soon as
possible) prior to the deadline for filing any such Patent or the date on which
such abandonment would become effective, as applicable. In such event, BioMarin
CF shall have the right, at its option and cost, to control the Prosecution and
Maintenance of such La Jolla Patent or such Joint Patent, as applicable, and
keep La Jolla reasonably informed of BioMarin CF’s activities with respect to
such Prosecution and Maintenance.

(b) Control of Prosecution After Full Participation. On and after the Full
Participation Point, BioMarin CF shall control the Prosecution and Maintenance
of all La Jolla Patents in the Territory and all Joint Patents (both within and
outside the Territory) in consultation with La Jolla, including matters then
existing that arose prior to the Full Participation Point, using counsel
selected by BioMarin CF and reasonably acceptable to La Jolla. BioMarin CF
agrees to: (i) keep La Jolla fully informed with respect to the Prosecution and
Maintenance of such La Jolla Patents and Joint Patents; and (ii) consult in good
faith with La Jolla regarding the Prosecution and Maintenance of such La Jolla
Patents and Joint Patents, including providing copies of all material
communications to and from the patent offices, including without limitation,
office actions, responses to office actions, notices of allowance, and notices
of issuance, and providing La Jolla a reasonable opportunity to review and
comment on any responses to office actions and claim

 

- 37 -



--------------------------------------------------------------------------------

amendments prior to filing. If BioMarin CF determines not to file any Patent, or
to abandon any Patent, that is: (A) within the La Jolla Patents in any country
of the Territory; or (B) within the Joint Patents in any country within or
outside the Territory, as applicable; then BioMarin CF shall provide La Jolla
with written notice of such decision at least sixty (60) days (or if a shorter
period is afforded to BioMarin CF to make such decision, as soon as possible)
prior to the deadline for filing any such Patent or the date on which such
abandonment would become effective, as applicable. In such event, La Jolla shall
have the right, at its option and cost, to control the Prosecution and
Maintenance of such La Jolla Patent or such Joint Patent, as applicable, and
keep BioMarin CF reasonably informed of La Jolla’s activities with respect to
such Prosecution and Maintenance.

(c) Scope of Activities. For the purposes of this Section 11.2, “Prosecution and
Maintenance” (including variations such as “Prosecute and Maintain”) shall mean,
with respect to a Patent, the preparing, filing, prosecuting and maintenance of
such Patent, as well as continuations, divisionals, continuations-in-part,
re-examinations, reissues and requests for Patent term extensions and the like
with respect to such Patent, together with the conduct of interferences, the
defense of oppositions and other similar proceedings with respect to a Patent.
Notwithstanding Sections 11.2(a) and (b) above, BioMarin CF shall not have the
right to conduct or control the Prosecution and Maintenance of La Jolla Patents
if such Patents (or the claims thereof) are not directed or related to the
Compound, a Product and/or in each case the manufacture or use thereof.

(d) Cooperation. Each Party shall cooperate with the other Party in connection
with all activities relating to the Prosecution and Maintenance of the La Jolla
Patents and Joint Patents undertaken by such other Party pursuant to this
Section 11.2, including: (i) making available in a timely manner any documents
or information such other Party reasonably requests to facilitate such other
Party’s Prosecution and Maintenance of the La Jolla Patents and/or Joint
Patents, as applicable, pursuant to this Section 11.2; and (ii) if and as
appropriate, signing (or causing to have signed) all documents relating to the
prosecution and maintenance of any La Jolla Patents and/or Joint Patents by such
other Party; and (iii) signing any power of attorney required to enable the
other Party to Prosecute and Maintain the La Jolla Patents and Joint Patents as
described above in Section 11.2(a) or 11.2(b), as applicable. Each Party shall
also promptly provide to the other Party all information reasonably requested by
such other Party with regard to such Party’s activities pursuant to this
Section 11.2. Each Party shall hold all information disclosed to it by the other
Party under this Section as Confidential Information of the other Party.

(e) Prosecution and Maintenance Costs. Costs incurred in connection with the
Prosecution and Maintenance activities undertaken by a Party pursuant to this
Section 11.2 shall: (i) be borne exclusively by La Jolla if incurred prior to
the Full Participation Point; and (ii) be taken into account as set forth in the
Financial Appendix when calculating Other Operating Expense, if incurred on or
after the Full Participation Point. Notwithstanding the foregoing, any FTE Costs
or Out-of-Pocket Expenses attributable to the transition of Prosecution and
Maintenance of the La Jolla Patents to BioMarin CF’s counsel after the Full
Participation Point shall be borne exclusively by BioMarin CF and shall not be
Shared Costs.

 

- 38 -



--------------------------------------------------------------------------------

11.3 Enforcement.

(a) Notice. If either Party becomes aware of any actual or threatened
infringement of any La Jolla Patent in the Territory, or Joint Patent, by the
manufacture, use, development or commercialization in the Territory of a product
containing a Compound (each, an “Infringement”), that Party shall promptly
notify the JSC and the other Party in writing.

(b) Enforcement Actions.

(i) Except as otherwise agreed, prior to the Full Participation Point, La Jolla
shall have the first right (but not the obligation) to bring and control any
action or proceeding with respect to the Infringement of any La Jolla Patent in
the Territory and/or Joint Patent, or to defend any declaratory judgment action
with respect thereto (for the purposes of this Section 11.3, an “Enforcement
Action”). La Jolla agrees not to settle any Enforcement Action, or make any
admissions or assert any position in such Enforcement Action, in a manner that
would adversely affect BioMarin CF’s rights or interests, including with respect
to BioMarin CF’s rights and interests in the Compound and/or Products within the
Territory, or in the La Jolla Patent within the Territory, and/or the Joint
Patent, without the prior written consent of BioMarin CF, which shall not be
unreasonably withheld or delayed.

(ii) After the Full Participation Point, BioMarin CF shall have the first right
(but not the obligation) to bring and control any Enforcement Action. BioMarin
CF agrees not to settle any Enforcement Action, or make any admissions or assert
any position in such Enforcement Action, in a manner that would adversely affect
the rights or interests of La Jolla in the Compound and/or a Product, or the
validity, enforceability or scope of any La Jolla Patent within the Territory,
without the prior written consent of La Jolla, which shall not be unreasonably
withheld or delayed. The out-of-pocket costs incurred by the Parties in pursuing
an Enforcement Action in accordance with this Section 11.3 shall be shared as
Other Operating Expense pursuant to the Financial Appendix, if incurred on or
after the Full Participation Point.

(c) Cooperation. The Party initiating or defending any Enforcement Action
pursuant to this Section 11.3 shall keep the other Party reasonably informed of
the progress and status of any such Enforcement Action. The Parties shall assist
one another and cooperate in any such Enforcement Action at the other’s
reasonable request (including joining as a party plaintiff to the extent
necessary or so requested by the other Party).

(d) Recoveries. Any recovery obtained by a Party as a result of any Enforcement
Action pursuant to this Section 11.3, by settlement or otherwise, shall be
included as Other Operating Income for purposes of determining Profit/Loss under
Section 7.12 above and the Financial Appendix.

11.4 Third Party Infringement Claims. If the production, sale, offer for sale,
or use of the Compound or Product pursuant to this Agreement results in a claim,
suit or proceeding alleging patent infringement against La Jolla or BioMarin CF
(or their respective Affiliates, licensees or Sublicensees) (collectively,
“Infringement Actions”), such Party shall promptly notify the other

 

- 39 -



--------------------------------------------------------------------------------

Party hereto in writing, and the Parties shall promptly confer to consider the
claim or assertion and the appropriate course of action. Unless the Parties
otherwise agree in writing, each Party shall have the right to defend itself
against a suit that names such Party as a defendant; provided, however, that the
other Party may participate in the defense and/or settlement thereof at its own
expense with counsel of its choice. The Party who is subject to the Infringement
Action agrees not to settle such Infringement Action, or make any admissions or
assert any position in such Infringement Action, in a manner that would
adversely affect the manufacture, use or sale of the Compound or Products within
the Territory, or that admits the infringement or validity of any Third Party
Patent, without the approval of the other Party, such approval not to be
unreasonably withheld. In any event, each Party shall reasonably assist the
other Party and cooperate in connection with any litigation in which such Party
is not that named as a defendant, at the defending Party’s request and expense.
Further, the Party that is subject to the Infringement Action agrees to keep the
other Party hereto reasonably informed of all material developments in
connection with any such Infringement Action. The out-of-pocket costs incurred
by the Parties in defending an Infringement Action (other than any expenses
incurred by the Party who has elected to participate in the defense and/or
settlement thereof at its own expense with counsel of its choice as provided
above) shall in accordance with this Section 11.4 shall be shared as Other
Operating Expense pursuant to the Financial Appendix.

11.5 Patent Marking. BioMarin CF agrees to mark, and have its Affiliates and
Sublicensees mark, all patented Products or packaging thereof sold or
distributed in the Territory pursuant to this Agreement in accordance with the
applicable patent statutes or regulations in the country or countries of
manufacture or sale thereof.

11.6 Third Party Technologies.

(a) Existing Third Party Technology. With respect to the Prosecution and
Maintenance, and enforcement, of La Jolla Patents licensed by La Jolla from a
Third Party, except as provided in Exhibit 11.6, La Jolla shall cooperate with
BioMarin CF to Prosecute and Maintain, and to enforce, such La Jolla Patents in
the Territory in the same manner as set forth in Sections 11.2 and 11.3 above.
As between La Jolla and BioMarin CF, any recoveries from enforcement of such La
Jolla Patents licensed from a Third Party (including any amounts that La Jolla
receives from the Third Party licensor as a result of such enforcement) shall be
shared in accordance with Section 11.3(d), after deducting from such recoveries
any amounts owed to the Third Party licensor for such enforcement; provided that
any Enforcement Actions initiated by the Third Party licensor shall be deemed
initiated by La Jolla for purposes of Section 11.3(d), and the costs and
expenses incurred by La Jolla in such Enforcement Action shall include the costs
and expenses reimbursed or required to be reimbursed by La Jolla to the Third
Party licensor in such Enforcement Action.

(b) Provisions of Existing In-License. It is understood that the Existing
In-License may require that particular provisions be incorporated into a
sublicense granted thereunder. The text of any such provisions in the Existing
In-License is set out on Exhibit 11.6 attached hereto and shall be deemed
incorporated by reference into this Agreement. BioMarin CF agrees to be bound by
the provisions set out on Exhibit 11.6 to the extent applicable to BioMarin CF
in its capacity as a sublicensee under the Existing In-License. In addition,
BioMarin CF, in its capacity as a sublicensee under the Existing In-License,
agrees to comply with the obligations applicable to sublicensees under such
agreement, as set forth on Exhibit 11.6.

 

- 40 -



--------------------------------------------------------------------------------

(c) New Technology. [****]

ARTICLE XII

TRADEMARKS

12.1 Display. BioMarin CF shall be responsible, in consultation with La Jolla,
for the development of all packaging materials, labels and promotional materials
relating to Products (“Product Promotional Materials”) for use in the Territory.
All Product Promotional Materials for use in the Territory shall display the
Product Trademarks and no other product-specific trademarks or branding. The
trade marks of BioMarin CF, trade dress, style of packaging and the like with
respect to each Product within the Territory may be determined by BioMarin CF in
a manner that is consistent with BioMarin CF’s standard trade dress and style.
To the extent permissible by law and, if necessary, as approved by an applicable
Regulatory Authority, BioMarin CF shall also include La Jolla’s trademark and/or
tradename on the label, primary packaging and package inserts for each Product
and all promotional materials for the Product in equal size and prominence, as
nearly as allowed by applicable regulations in the relevant jurisdiction.

12.2 Title. As between the Parties, La Jolla shall own, and is hereby assigned,
all right, title and interest in and to the Product Trademarks, and all good
will arising out of the use of the Product Trademarks shall inure to the benefit
of La Jolla. Subject to the foregoing, BioMarin CF shall own all right, title
and interest in and to the copyright of all Product Promotional Materials.

12.3 Grant of License. Subject to the terms and conditions of this Agreement, La
Jolla hereby grants to BioMarin CF a co-exclusive license to use the Product
Trademarks in the United States, and an exclusive license to use the Product
Trademarks in each other country of the Territory, for the packaging, marketing,
distributing, sale and promotion of the Products in accordance with this
Agreement. The rights and license granted by La Jolla to BioMarin CF in this
Section 12.3 and in Section 12.4 below shall commence on the Effective Date, but
BioMarin CF agrees not to exercise such rights or license prior to the Full
Participation Point.

12.4 Registration of Trade Marks. Subject to Section 12.3 above, BioMarin CF
shall file, register and maintain, for the term of this Agreement appropriate
registrations for the Product Trademarks, as mutually agreed by La Jolla and
BioMarin CF, in each country of the Territory in which Products are or will be
sold. Such registrations for the Product Trademarks shall be obtained by
BioMarin CF in La Jolla’s name.

12.5 Certain Covenants. BioMarin CF agrees that neither it, nor any of its
Affiliates, shall at any time during the term of this Agreement: (a) challenge
the Product Trademarks or the registration thereof in any country; or
(b) register, or attempt to register, any trademarks or trade names that are
confusingly similar to the Product Trademarks; or (c) use any Product Trademark
in connection with any product other than a Product for use within the
Territory; nor shall BioMarin CF or any of its Affiliates authorize or assist
any Third Party to do any of the foregoing.

 

- 41 -



--------------------------------------------------------------------------------

12.6 Recordation of Licenses. In those countries where a trademark license may
be recorded, La Jolla will provide to BioMarin CF, on BioMarin CF’s written
request, a separate trademark license for the Product Trademarks and BioMarin CF
will arrange for the recordation of such trade mark license with the appropriate
governmental agency, promptly following receipt of such license from La Jolla.
BioMarin CF shall cooperate in the preparation and execution of such documents.

12.7 Approval of Packaging and Promotional Materials. To the extent required by
law to protect and preserve La Jolla’s rights in a Product Trademark or La
Jolla’s trade name, then as reasonably requested by La Jolla, BioMarin CF shall
submit representative Product Promotional Materials, packaging and samples of
Product displaying the Product Trademarks and/or La Jolla’s trade name to La
Jolla for La Jolla’s review and approval, prior to the first use of such Product
Promotional Materials, packaging or Product and prior to any subsequent change
or addition to such Product Promotional Materials, packaging or Product. If La
Jolla has not responded within three (3) business days after the submission of
such promotional materials, packaging or Product, La Jolla’s approval will be
deemed to have been received.

12.8 Enforcement. La Jolla and BioMarin CF shall reasonably cooperate with each
other to protect Product Trademarks in the Territory. The Parties shall
cooperate reasonably and in good faith to determine whether and to what extent
to institute and prosecute or defend any actions or proceedings involving or
affecting Product Trademarks in the Territory, and all settlements relating
thereto are subject to the mutual agreement of the Parties (such agreement not
to be unreasonably withheld by either Party). The Parties shall reasonably
cooperate in any action taken to enforce or defend their rights in Product
Trademarks in the Territory, including taking appropriate appeals.

12.9 Termination of Trade Mark License. BioMarin CF’s right to use the Product
Trademarks and the La Jolla trade name shall terminate in each country of the
Territory in which BioMarin CF’s rights to distribute the Products are
terminated or expire. BioMarin CF shall take all such steps as La Jolla may
reasonably request to give effect to the termination of the license to the
Product Trademarks and La Jolla trade name in such country and to record any
documents that may be required to evidence the termination of such license.

12.10 Trademark Costs. Costs incurred in connection with the filing, prosecuting
and maintaining and enforcing the Product Trademarks in the Territory, and the
recordation of Product Trademark licenses for use with Products within the
Territory shall be taken into account as set forth in the Financial Appendix
when calculating Other Operating Expense, if incurred on or after the Full
Participation Point.

ARTICLE XIII

TERM AND TERMINATION

13.1 Term. This Agreement shall commence on the Effective Date, and unless
terminated earlier as provided in Section 7.8, or this Article 13, shall
continue in full force and effect until there is no further Net Sales of any
Product and no further development activities with respect to any Product within
the Territory and thereafter until disposition, redeployment or shutdown of all
operations and assets related to the Products.

 

- 42 -



--------------------------------------------------------------------------------

13.2 Breach. Either Party to this Agreement may terminate this Agreement in the
event (a) the other Party shall have materially breached or defaulted in the
performance of any of its material obligations under this Agreement, and such
default shall have continued for [****] after written notice thereof was
provided to the breaching Party by the non-breaching Party (provided that if
such breach is not reasonably curable within [****], but a cure is possible,
then for such longer period as necessary so long as the defaulting Party is
diligently and in good faith working on a cure [****] or (b)(x) the other Party
(i) applies for or consents to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its
property; (ii) becomes unable, or admits in writing its inability, to pay its
debts generally as they mature; (iii) makes a general assignment for the benefit
of its or any of its creditors; (iv) is dissolved or liquidated in full or in
part; (v) commences a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consents to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it; or (iv) takes any action for the purpose of effecting any of the
foregoing; or (y) proceedings for the appointment of a receiver, trustee,
liquidator or custodian of the other Party or of all or a substantial part of
the property thereof, or an involuntary case or other proceedings seeking
liquidation, reorganization or other relief with respect to the other Party or
the debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect, shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within sixty (60) calendar days
of commencement. In the case of clause (a), any such termination shall become
effective upon written notice by the non-breaching Party to the breaching Party
issued after the expiration of the applicable cure period unless the breaching
Party has cured any such breach or default prior to the expiration of such cure
period. In the case of clause (b) any such termination shall become effective
immediately. A material breach or default in the performance of any of a Party’s
material obligations under the Securities Purchase Agreement shall be deemed to
be a material breach or default under this Agreement.

13.3 Convenience. BioMarin CF may terminate this Agreement in its entirety for
any reason upon [****] prior written notice to La Jolla and upon exercise of its
rights hereunder no further payment shall be due to La Jolla under Article 7
subsequent to the exercise of such right.

13.4 Election Not to Pay Under Sections 7.2, 7.3, 7.4 and 7.13. [****]

ARTICLE XIV

EFFECT OF TERMINATION

14.1 Accrued Obligations. The expiration or termination of this Agreement for
any reason shall not release either Party from any liability that, at the time
of such expiration or termination, has already accrued to the other Party or
that is attributable to a period prior to such expiration or termination, nor
will any termination of this Agreement preclude either Party from pursuing all
rights and remedies it may have under this Agreement, or at law or in equity,
with respect to breach of this Agreement.

 

- 43 -



--------------------------------------------------------------------------------

14.2 Right of Sale/Right of Purchase.

14.2.1 Right of Sale. [****]

14.2.2 Right of Purchase.

(a) [****]

(b) [****]

(c) [****]

(d) [****]

(e) [****]

(f) [****]

14.3 Procedure. The Purchase Price under Section 14.2.2(b) and (c) above shall
be determined by the mutual agreement of BioMarin CF and La Jolla. In
determining the Purchase Price of the Purchased Interests, the Parties shall
take into account the present value of all milestone payments remaining to be
paid and the likelihood of such payments being made to La Jolla. [****]

14.4 Termination under Sections 13.2 or 13.3. If this Agreement is terminated
pursuant to Section 13.2 and the terminating Party does not exercise its right
of purchase pursuant to Section 14.2.2, then such termination will be treated as
a termination of this Agreement on expiration of term in accordance with
Section 14.5. If this Agreement is terminated pursuant to (x) Section 13.2 and
the terminating Party triggers its right of purchase pursuant to Section 14.2.2,
or in the case of Section 14.2.1, BioMarin CF triggers its Sale Right pursuant
to Section 14.2.1, or (y) Section 13.3, then such termination will be subject to
the following terms:

(a) Wind-down Period.

(i) Development. If, on the date of notice of such termination, the breaching
Party in the case of a termination under Section 13.2 and BioMarin CF in the
case of a termination under Section 13.3 (the “Eliminated Party”) or any of its
Affiliates was conducting any ongoing clinical trials of a Product in the
Territory (“Ongoing Trials”), then, to the extent and as requested by the other
Party (the “Remaining Party”), the Eliminated Party shall promptly transition to
the Remaining Party or its designee such Ongoing Clinical Trials or portions
thereof or continue such trials for a period requested by the Remaining Party
[****] (“Development Transition Period”). The Development Costs that the
Eliminated Party reasonably incurs during the remaining term of this Agreement
in performing such Ongoing Trials shall be shared equally by the Parties in
accordance with Section 7.12 and the Financial Appendix.

 

- 44 -



--------------------------------------------------------------------------------

(ii) Commercialization. With respect to Products being commercialized within the
Territory at the time of such termination, to avoid a disruption in the supply
of such Products to patients, the Eliminated Party, its Affiliates and its
Sublicensees may cease all promotion of such Product as of the effective date
such termination, but shall continue to sell and distribute each such Product in
each country of the Territory for which Marketing Approval for such Product has
been obtained, in accordance with the terms and conditions of this Agreement,
for a period requested by the Remaining Party not to exceed [****] (the
“Wind-down Period”); provided that the Eliminated Party, its Affiliates and its
Sublicensees shall cease such activities, or any portion thereof, in a given
country upon [****] by the Remaining Party requesting that such activities (or
portion thereof) be ceased. Notwithstanding any other provision of this
Agreement, during the Wind-down Period, the Eliminated Party’s and its
Affiliates’ and Sublicensees’ rights with respect to the Compound and Products
within the Territory shall be non-exclusive and, without limiting the foregoing,
the Remaining Party shall have the right to engage one or more other
distributor(s) and/or licensee(s) of any Product in all or part of the
Territory. During the Wind-down Period, the Parties’ sharing of Profit/Loss
shall continue with respect to any Product sold or disposed by the Eliminated
Party, its Affiliates or Sublicensees in the Territory. Within [****] after the
expiration of the Wind-down Period, the Eliminated Party shall notify the
Remaining Party of any quantity of Products remaining in the Eliminated Party’s
inventory and the Remaining Party shall have the option, upon notice to the
Eliminated Party, to repurchase any such quantities of Product from the
Eliminated Party at a price equal to the transfer price paid by the Eliminated
Party for such Product.

(iii) Manufacturing. [****]

(b) Assignment of Regulatory Filings and Marketing Approvals. At the Remaining
Party’s option, which shall be exercised by written notice to the Eliminated
Party, the Eliminated Party shall assign or cause to be assigned to the
Remaining Party or its designee (or, to the extent not so assignable, the
Eliminated Party shall take all reasonable actions to make available to the
Remaining Party or its designee the benefits of) all regulatory filings and
registrations (including INDs, MAAs and Marketing Approvals) for all Products
within the Territory, including any such regulatory filings and registrations
made or owned by the Eliminated Party’s Affiliates and/or Sublicensees. In each
case, unless otherwise required by any applicable law or regulation, the
foregoing assignment (or availability) shall be made within [****].

(c) Data and Know-How Disclosure. Within [****], the Eliminated Party shall
provide to the Remaining Party all Data and the Eliminated Party Know-How
pertaining to all Products in the Territory. Such disclosure shall be in
electronic form reasonably usable by the Remaining Party and, if reasonably
necessary in connection with the Remaining Party’s (or its designee’s) further
development, manufacture and/or commercialization of Products, shall include
original hardcopies or duplicate copies thereof, as required. The Remaining
Party shall have the right to use and disclose all Data and Know-How of the
Eliminated Party following termination of this Agreement as provided in
Section 14.4(e) below.

 

- 45 -



--------------------------------------------------------------------------------

(d) Transition. The Eliminated Party shall use diligent efforts to cooperate
with the Remaining Party and/or its designee to effect a smooth and orderly
transition in the development, sale and ongoing marketing, promotion and
commercialization of the Products in the Territory during the Wind-down Period,
including making its personnel and other resources reasonably available to the
Remaining Party. If the Eliminated Party has entered into contracts with
contractors or vendors that are necessary or useful for the Remaining Party to
take over responsibility with respect to the Products in the Territory, then the
Eliminated Party shall, to the extent possible and requested in writing by the
Remaining Party, assign all of the relevant Third Party agreements to the
Remaining Party, or otherwise cooperate to make such arrangements available to
the Remaining Party or its designee for purposes of the Products. Without
limiting the foregoing, the Eliminated Party shall use diligent efforts to
conduct in an expeditious manner any activities to be conducted under this
Section 14.4.

(e) Licenses. [****]

(f) Sublicensees. Any contracts with Sublicensees of a Product within the
Territory engaged by the Eliminated Party other than the Eliminated Party’s
Affiliates shall be assigned to the Remaining Party to the extent the Eliminated
Party has the right to do so and the Remaining Party so requests. In the event
such assignment is not requested by the Remaining Party, or the Eliminated Party
does not have the right to do so, then the rights of such Sublicensees shall
terminate upon termination of the Eliminated Party’s rights with respect to the
Territory. The Eliminated Party shall ensure that its Affiliates and such
Sublicensees (if not assigned to the Remaining Party pursuant to this
Section 14.4(f) shall transition all Products back to the Remaining Party in the
manner set forth in this Section 14.4 as if such Affiliate or Sublicensee were
named herein.

(g) Return of Materials. Within [****] upon request by the Remaining Party, the
Eliminated Party shall either return to the Remaining Party or destroy all
Confidential Information of the Remaining Party that is in the Eliminated
Party’s possession and shall provide the Remaining Party with written
confirmation of such destruction or return, as applicable. Effective upon the
end of the Wind-down Period, the Eliminated Party shall cease to use all
trademarks and trade names of the Remaining Party (including the Product
Trademarks) in the Territory, and, except as provided in Section 14.6 below, all
rights granted to the Eliminated Party hereunder with respect to the Compound
and Products in the Territory shall terminate. In addition, all Data generated
by or under authority of the Eliminated Party hereunder during the term of the
Agreement shall, to the extent it specifically pertains to the Compound or the
Product, be deemed Confidential Information of the Remaining Party and not
Confidential Information of the Eliminated Party (and will not be subject to the
exclusion under Section 10.1(a) and (e) above).

14.5 Expiration of Term. [****]

14.6 Surviving Sections and Articles. Articles 1, 13, 14, 15 (but only to the
extent necessary for a Party to enforce its rights as of the date of termination
of this Agreement), 16 (but only to the extent necessary to cover sales of
Products and the performance of each Party’s obligations under this Agreement up
to and including the date of termination of this Agreement) and 18 and Sections
10.1, 10.2, 10.3, 10.5(c), 10.6, 11.1 and, only to the extent of matters
existing as of or occurring prior to the date of termination of this Agreement,
11.4 and 11.6, shall survive the

 

- 46 -



--------------------------------------------------------------------------------

termination of this Agreement for any reason and all other Articles and Sections
shall expire and be of no further force and effect as of the date of termination
of this Agreement except that Sections 7.14(b), 7.14(c), 7.15, 7.16, 7.17 and
7.18 shall survive for as long as necessary solely for the purpose of settlement
of accounts relating to periods prior to the date of the termination of this
Agreement, and provided further that upon an expiration of this Agreement
pursuant to Sections 13.1 and 14.5, Section 12.3 will survive on a non-exclusive
basis and Section 12.9 will not thereafter apply to BioMarin CF. Notwithstanding
the foregoing, Sections 11.2 and 11.3 shall survive as contemplated in
Section 14.4. In addition, during the Wind-down Period, a Party’s rights under
Section 4.3(a), 5.3 and 5.4 shall survive to the extent such Party has surviving
rights under this Agreement to commercialize Products and Compounds in the
Territory and to use Know-How of the other Party; except that any sublicenses
granted by La Jolla to an Asia-Pacific Licensee prior to the date of termination
of this Agreement in accordance with Section 4.3(a) under the BioMarin CF
Know-How or Patents claiming BioMarin CF Improvements shall also survive and
continue in effect. Except as otherwise provided in this Article 14, all rights
and obligations of the Parties under this Agreement shall terminate upon the
expiration or termination of this Agreement for any reason. In the event that
this Agreement expires or is terminated under Article 13 above, the Securities
Purchase Agreement shall survive in accordance with its terms. In addition, all
obligations of one Party to another at the time of expiration under any
representation, warranty, covenant or agreement or in respect of any breach
thereof or default thereunder shall remain in full force and effect without
waiver thereof by a Party hereunder to enforce its rights in respect thereof.

ARTICLE XV

REPRESENTATIONS, WARRANTIES AND COVENANTS

15.1 General Representations. Each Party hereby represents and warrants to the
other Party that, as of the Effective Date:

(a) Duly Organized. Such Party is a corporation duly organized, validly existing
and is in good standing under the laws of the jurisdiction of its incorporation,
is qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification and failure to have such would prevent
such Party from performing its obligations under this Agreement.

(b) Due Execution; Binding Agreement. This Agreement is a legal and valid
obligation binding upon such Party and enforceable in accordance with its terms.
The execution, delivery and performance of this Agreement by such Party have
been duly authorized by all necessary corporate action and do not and will not:
(i) require any consent or approval of its stockholders; (ii) to such Party’s
knowledge, violate any law, rule, regulation, order, writ, judgment, decree,
determination or award of any court, governmental body or administrative or
other agency having jurisdiction over such Party; nor (iii) conflict with, or
constitute a default under, any agreement, instrument or understanding, oral or
written, to which such Party is a party or by which it is bound.

(c) Authorizations. Such Party has obtained all necessary consents, approvals
and authorizations of all Regulatory Authorities, other governmental authorities
and other persons or entities required to be obtained by such Party in order to
enter into this Agreement and to otherwise perform such Party’s obligations
under this Agreement.

 

- 47 -



--------------------------------------------------------------------------------

(d) No Other Affiliates. As of the Effective Date, such Party does not have any
Affiliates that are not Controlled Affiliates.

15.2 Representations and Warranties of La Jolla. La Jolla represents, warrants
and covenants to BioMarin CF that, as of the Effective Date:

(a) it exclusively owns all right title, and interest in or otherwise has full
rights and authority to grant the rights and licenses under the La Jolla Patents
and the La Jolla Know-How; except as described in Exhibit 15.2;

(b) it has not previously granted, and will not grant during the term of this
Agreement, any right, security interest, option, lien, license, or encumbrance
of any nature under the La Jolla Patents and/or La Jolla Know-How, or any
portion thereof, that conflicts with the rights and licenses granted to BioMarin
CF under this Agreement;

(c) to La Jolla’s Knowledge, there are no actual, pending, alleged or threatened
actions, suits, claims, interference or governmental investigations in the
Territory involving the Compound, Products, the La Jolla Patents or the La Jolla
Know-How by or against La Jolla. In particular, to La Jolla’s Knowledge,
(i) there is no pending or threatened litigation involving any claims based on
product liability or infringement or misappropriation of any intellectual
property rights of any Third Party in relation to the Compound or Products, and
(ii) there is no pending or threatened reexamination, opposition, or
interference proceeding involving any La Jolla Patent or any other pending or
threatened proceeding or action challenging the validity or enforceability of
any La Jolla Patent. In addition, La Jolla has not received notice of and has
not filed any suit, claim, action or proceeding related to any of the foregoing
matters;

(d) to La Jolla’s Knowledge, developing, using, making, selling, offering for
sale, importing, or exporting the Compound or a Product, BioMarin CF’s exercise
of the rights licensed hereunder, or BioMarin CF’s performance of the activities
contemplated herein shall not infringe, directly or indirectly, any patent or
other intellectual property right of a Third Party under the laws of any country
within the Territory;

(e) to La Jolla’s Knowledge, there is no actual, pending, alleged or threatened
infringement by a Third Party of any of the La Jolla Patents or misappropriation
by a Third Party of any of the La Jolla Know-How; and

(f) to La Jolla’s Knowledge, none of the issued La Jolla Patents are invalid or
unenforceable;

(g) except as described in Exhibit 15.2, all La Jolla Patents have been filed,
prosecuted, and maintained at the respective patent offices in accordance with
applicable laws and regulations;

 

- 48 -



--------------------------------------------------------------------------------

(h) Exhibit 1.25 includes all pending patent applications and issued patents
owned by or licensed to La Jolla that claim or relate to the development,
manufacture and/or commercialization of the Compound and/or the Products;

(i) except as set forth on Exhibit 1.25, the Existing In-License is the only
agreement entered into before the Effective Date between La Jolla and a Third
Party under which La Jolla is granted a license under or is assigned any of such
Third Party’s intellectual property rights that are used in or relate to the
development, manufacture, and/or commercialization of the Compound and/or the
Products by BioMarin CF in accordance with this Agreement and prior to the
Effective Date La Jolla has secured the consent of the Existing In-License
licensor to the transactions contemplated by this Agreement in the form attached
hereto as Exhibit 15.2I;

(j) as of the Effective Date, the Existing In-License is in full force and
effect in accordance with its terms, and La Jolla is not in breach of the
Existing In-License and has not received any notice from the licensor that La
Jolla is in breach of the Existing In-License;

(k) La Jolla has provided BioMarin CF a true, correct, and complete copy of the
Existing In-License; and

(l) La Jolla does not have any knowledge that any of BioMarin CF’s
representations, warranties and covenants set forth in Section 15.1 above and
Section 15.3 below are inaccurate.

15.3 Representations and Warranties of BioMarin CF. BioMarin CF represents,
warrants and covenants to La Jolla that, as of the Effective Date:

(a) it has the full right and authority to grant the rights and licenses granted
herein;

(b) it has not previously granted, and will not grant during the term of this
Agreement, rights under any Patents owned by BioMarin CF and/or BioMarin CF
Know-How, or any portion thereof, that conflict with the rights and licenses
granted to La Jolla under this Agreement;

(c) neither BioMarin CF nor its Affiliates have initiated any human clinical
trials or other development activities with respect to, and are not
commercializing, any products specifically directed to the treatment of lupus,
and are not engaged in contract negotiations with respect to in-licensing or
acquiring any specific product directed to the treatment of lupus; and

(d) neither BioMarin CF nor any of its Affiliates owns or Controls: (i) any
Patents containing claims covering the Compound or a Product, nor (ii) Patents
or other intellectual property that are necessary for the development or
commercialization of the Compound or Products; and

(e) BioMarin CF does not have any knowledge that any of La Jolla’s
representations and warranties set forth in Sections 15.1 and 15.2 above are
inaccurate.

 

- 49 -



--------------------------------------------------------------------------------

15.4 DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND
EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OR VALIDITY
OF ANY PATENTS ISSUED OR PENDING.

ARTICLE XVI

INDEMNIFICATION

16.1 Indemnification of La Jolla. BioMarin CF shall indemnify and hold harmless
each of La Jolla, its Affiliates and the directors, officers, stockholders and
employees of such entities and the successors and assigns of any of the
foregoing (the “La Jolla Indemnitees”), from and against any and all
liabilities, damages, penalties, fines, costs, expenses (including, reasonable
attorneys’ fees and other expenses of litigation) (“Liabilities”) from any
claims, actions, suits or proceedings brought by a Third Party (a “Third Party
Claim”) incurred by any La Jolla Indemnitee, arising from, or occurring as a
result of: (a) any material breach of any representations, warranties or
covenants by BioMarin CF in Article 15 above; (b) any Products Liability Claim
(subject to and shared in accordance with the mechanism set forth in
Section 16.5 below); or (c) the gross negligence or willful misconduct of a
BioMarin CF Indemnitee; except to the extent such Third Party Claims fall within
the scope of La Jolla’s indemnification obligations set forth in Section 16.2
below.

16.2 Indemnification of BioMarin CF. La Jolla shall indemnify and hold harmless
each of BioMarin CF, its Affiliates and Sublicensees and the directors, officers
and employees of BioMarin CF, its Affiliates and Sublicensees and the successors
and assigns of any of the foregoing (the “BioMarin CF Indemnitees”), from and
against any and all Liabilities from any Third Party Claims incurred by any
BioMarin CF Indemnitee, arising from, or occurring as a result of: (a) any
material breach of any representations, warranties or covenants by La Jolla in
Article 15 above; (b) any Products Liability Claim (subject to and shared in
accordance with the mechanism set forth in Section 16.5 below); or (c) the gross
negligence or intentional misconduct of a La Jolla Indemnitee; except to the
extent such Third Party Claims fall within the scope of BioMarin CF’s
indemnification obligations set forth in Section 16.1 above.

16.3 Procedure. Except with respect to Product Liability Claims subject to
Section 16.5 below, a Party that intends to claim indemnification under this
Article 16 (the “Indemnitee”) shall promptly notify the other Party (the
“Indemnitor”) in writing of any Third Party Claim, in respect of which the
Indemnitee intends to claim such indemnification, and the Indemnitor shall have
sole control of the defense and/or settlement thereof. The indemnity arrangement
in this Section 16.3 shall not apply to amounts paid in settlement of any action
with respect to a Third Party Claim, if such settlement is effected without the
consent of the Indemnitor, which consent shall not be withheld or delayed
unreasonably. The failure to deliver written notice to the Indemnitor within a
reasonable time after the commencement of any action with respect to a Third
Party Claim, if prejudicial to its ability to defend such action, shall relieve
such Indemnitor of any liability to the Indemnitee under this Section 16.3, but
the omission to so deliver written notice to the Indemnitor shall not relieve
the Indemnitor of any liability that it may have to any Indemnitee otherwise
than under this Section 16.3. The Indemnitee under this Section 16.3 shall
cooperate fully with the Indemnitor and its legal representatives in the
investigation of any action with respect to a Third Party Claim covered by this
indemnification.

 

- 50 -



--------------------------------------------------------------------------------

16.4 Recalls.

(a) Voluntary and Mandatory Recalls; Decision-Making. To the extent that:
(a) any Regulatory Authority in the Territory issues a directive or order that a
Product be recalled or withdrawn in any country within the Territory; (b) a
court of competent jurisdiction orders a recall or withdrawal of a Product in
any country within the Territory, or (c) the JSC determines that the Product
should be recalled or withdrawn voluntarily in any country within the Territory,
the Parties shall recall or withdraw a Product as set forth in this
Section 16.4. As between the Parties, BioMarin CF shall implement and coordinate
all activities that the JSC determines are reasonably necessary in connection
with such recall or withdrawal of the Product within the Territory, including
making all contact with relevant Regulatory Authorities; provided, however, that
BioMarin CF shall not take any material action with respect to any such recall
without first consulting in good faith with La Jolla and obtaining approval of
the JSC, to the extent practicable, and BioMarin CF shall consider in good faith
any comments of La Jolla in connection with any aspect of the management of any
such recall. In any event, BioMarin CF shall undertake all activities in
connection with such recall or withdrawal of a Product within the Territory in
accordance with any procedures or instructions of the JSC and, in any event, in
a manner designed to minimize any harm to the marketability of the Products and
the reputation of each Party. La Jolla shall have the right to participate, upon
its request, in any statements relating to such action to the extent feasible in
the circumstances, and the Parties shall keep each other informed with respect
to the status thereof. At a Party’s request, the other Party shall provide
reasonable assistance in conducting such recall, market withdrawal or other
corrective actions, including, providing all pertinent records that such Party
may reasonably request to assist in effecting such action. For clarity, all
matters relating to a withdrawal or recall of a Product in the Asia-Pacific
Territory shall be determined, controlled and coordinated by La Jolla.

(b) Costs of Recall. All Out-Of-Pocket Expenses and FTE Costs (each as defined
in the Financial Appendix) incurred by a Party for the execution of any recall
or withdrawal of the Product (“Recall Costs”) pursuant to Section 16.4(a) above
shall be included in the calculation of Profit/Loss pursuant to the Financial
Appendix; except to the extent that [****]:

(i) [****];

(ii) [****].

16.5 Products Liability Claims.

(a) Each Party shall notify the other Party as promptly as practicable if any
Third Party Claim is commenced or threatened against such Party alleging product
liability, product defect, design, packaging or labeling defect, failure to
warn, or any similar action relating to the use or safety of a Product in the
Territory (“Product Liability Claim”).

 

- 51 -



--------------------------------------------------------------------------------

(b) Each Party shall cooperate with the other Party in connection with any such
Product Liability Claim that is commenced or threatened against the other Party.
If a Product Liability Claim is asserted against both Parties, each Party will
have the right to designate counsel to defend itself in the Product Liability
Claim. If a Product Liability Claim is brought against one Party but not the
other Party, the named Party shall control the defense and/or settlement thereof
at its own expense with counsel of its choice, subject to this Section 16.5. In
such case, the other Party may participate in the defense and/or settlement
thereof to the extent related to Products in the Territory at its own expense
with counsel of its choice. In any event, the Party that is subject to the
Product Liability Claim to the extent related to Products in the Territory (if
not asserted against both Parties) agrees to keep the other Party hereto
reasonably informed of all material developments in connection with any such
Product Liability Claim.

(c) Neither Party shall settle any Product Liability Claim, or make any
admissions or assert any position in such Product Liability Claim, in a manner
that would adversely affect a Product or the manufacture, use or sale thereof
without the prior written consent of the other Party, which shall not be
withheld unreasonably.

(d) To the extent a Product Liability Claim is caused by: [****].

16.6 WAIVER OF CERTAIN CLAIMS. THE PARTIES AGREE THAT IN ENFORCING ANY RIGHT TO
INDEMNITY UNDER THIS AGREEMENT OR IN MAKING ANY CLAIM FOR BREACH OF THIS
AGREEMENT, A PARTY SHALL HAVE NO RIGHT OR CLAIM FOR SPECIAL, INCIDENTAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES AND ALL SUCH SPECIAL, INCIDENTAL,
INDIRECT, CONSEQUENTIAL AND PUNITIVE DAMAGES ARE HEREBY WAIVED; PROVIDED HOWEVER
THAT NOTHING IN THIS SECTION 16.6 SHALL BE DEEMED TO LIMIT THE INDEMNIFICATION
OBLIGATIONS OF EITHER PARTY UNDER THIS ARTICLE 16 TO THE EXTENT A THIRD PARTY
RECOVERS ANY SPECIAL, INCIDENTAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
FROM AN INDEMNITEE.

ARTICLE XVII

DISPUTE RESOLUTION

17.1 Determination by CEOS.[****]

17.2 Arbitration Proceedings. Notwithstanding anything to the contrary contained
in Section 17.1, if a dispute (the “Dispute”) exists with respect to the
approval under Section 4.2 of an Operating Plan/Budget, or any material
amendment thereto, and such dispute is submitted to dispute resolution as
contemplated by Section 17.1, then if the Chief Executive officer of one Party
makes a determination to approve an Operating Plan/Budget over the objection of
the Chief Executive Officer of the other Party (the “Objecting Party”) as
permitted by Section 17.1, within seven (7) calendar days of such decision the
Objecting Party may demand that such Operating Plan/Budget be submitted to
arbitration as contemplated by Section 17.3 [****] or (iii) the settlement of a
dispute under Section 7.17 shall also be deemed to be a Dispute and shall be
resolved by arbitration in accordance with Section 17.3 below.

 

- 52 -



--------------------------------------------------------------------------------

17.3 Conduct of Arbitration.

(a) General Provisions. The arbitration contemplated by Section 17.2 shall be
conducted by the Judicial Arbitration and Mediation Services, Inc. (or its
successor entity) (“JAMS”) under its Streamlined Arbitration Rules and
Procedures, as modified by this Section 17.3. The arbitration shall be conducted
in the English language, by a single arbitrator. If the Parties are unable to
agree on an arbitrator, the arbitrator shall be selected in accordance with the
JAMS rules, or if the JAMS rules do not provide for such selection, by the chief
executive of JAMS. At his or her election, the arbitrator may engage an
independent expert with experience in the subject matter of the Dispute to
advise the arbitrator, but final decision making authority shall remain in the
arbitrator. Each Party shall provide the arbitrator and the other Party with a
written report setting forth its position with respect to the substance of the
Dispute and may submit a revised report and position to the arbitrator within
five (5) business days of receiving the other Party’s report. If so requested by
the arbitrator, each Party shall make oral submissions to the arbitrator based
on such Party’s written report delivered pursuant to Section 17.3 (provided that
the other Party shall have the right to be present during any such oral
submissions) and each Party shall comply with any other procedures requested by
the arbitrator.

(b) Decision of Arbitrator. In the case of a Dispute as to an Operating
Plan/Budget or any modification thereof, after reviewing the written submissions
and hearing any oral submissions of the Parties, the arbitrator shall determine
whether the Operating Plan/Budget that is the subject of the Dispute is
materially unfair to the Objecting Party based upon the criteria set forth in
Section 17.2. In any case, the Parties agree that the decision of the arbitrator
shall be the sole, exclusive and binding remedy between them regarding any
Dispute presented to the arbitrator. The arbitration proceedings and the
decision of the arbitrator shall be deemed Confidential Information of both
Parties under Article 10 above.

(c) Location; Costs. Unless otherwise mutually agreed upon by the Parties, the
arbitration proceedings shall be conducted in San Francisco, California. The
Parties agree that they shall share equally the cost of the arbitration filing
and hearing fees, the cost of the independent expert retained by the arbitrator
and the cost of the arbitrator and administrative fees of JAMS. Each Party shall
bear its own costs and attorney’ and witnesses’ fees and associated costs and
expenses.

(d) Timetable for Completion in Thirty (30) Days. In any arbitration under this
Section 17.3, the Parties and the arbitrator shall use all reasonable efforts to
resolve such Dispute within thirty (30) days after the section of the
arbitrator, or as soon thereafter as is reasonably practicable.

ARTICLE XVIII

GENERAL PROVISIONS

18.1 Force Majeure. If the performance of any part of this Agreement by either
Party is prevented, restricted, interfered with or delayed by an occurrence
beyond the reasonable control of the affected Party, including, fire, flood,
embargo, power shortage or failure, acts of war, insurrection, riot, terrorism,
strike, lockout or other labor disturbance or acts of God (a “Force

 

- 53 -



--------------------------------------------------------------------------------

Majeure Event”), the Party so affected shall, upon giving written notice to the
other Party, be excused from such performance to the extent of such prevention,
restriction, interference or delay; provided that the affected Party shall use
its reasonable efforts to avoid or remove such causes of non-performance and
shall continue performance with the utmost dispatch whenever such causes are
removed. Neither Party shall be entitled to rely on a Force Majeure Event to
relieve it from an obligation to pay money (including any interest for delayed
payment) which would otherwise be due and payable under this Agreement.

18.2 Governing Law; Venue. This Agreement, and all questions regarding their
respective validity or interpretation, or the breach or performance of this
Agreement, shall be governed by, and construed and enforced in accordance with,
the laws of the State of California, without reference to conflict of law
principles. Except for Disputes expressly provided to be determined pursuant to
Section 17.2 and 17.3 above, any dispute as to the performance, enforcement,
termination, validity or interpretation of this Agreement shall be brought only
in a federal court of competent jurisdiction (or a state court if no federal
court has jurisdiction) located in Northern District of California and the
Parties hereby submit to the exclusive jurisdiction and venue of such courts.

18.3 Waiver of Breach. Except as otherwise expressly provided in this Agreement,
as applicable, any term of this Agreement may be waived only by a written
instrument executed by a duly authorized representative of the Party waiving
compliance. The delay or failure of either Party at any time to require
performance of any provision of this Agreement shall in no manner affect such
Party’s rights at a later time to enforce the same. No waiver by either Party of
any condition or term in any one or more instances shall be construed as a
further or continuing waiver of such condition or term or of another condition
or term.

18.4 Modification. No amendment or modification of any provision of this
Agreement shall be effective unless in writing signed by a duly authorized
representative of each Party. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by a duly authorized representative of each Party.

18.5 Severability. In the event any provision of this Agreement should be held
invalid, illegal or unenforceable in any jurisdiction, the Parties shall
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original intent of the Parties and all other provisions
of this Agreement shall remain in full force and effect in such jurisdiction.
Such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other jurisdiction. [****]

18.6 Entire Agreement. This Agreement (including Financial Appendix and the
Exhibits attached hereto) and the Securities Purchase Agreement constitute the
entire understanding between the Parties as of the Effective Date with respect
to the subject matter hereof and supersede all prior or contemporaneous
agreements, understandings or representations, either written or oral, between
La Jolla and BioMarin CF with respect to such subject matter, including the
Prior Agreement.

 

- 54 -



--------------------------------------------------------------------------------

18.7 Notices. Unless otherwise agreed by the Parties or specified in this
Agreement, all communications between the Parties relating to, and all written
documentation to be prepared and provided under, this Agreement shall be in the
English language. Any notice required or permitted under this Agreement shall be
in writing in the English language and shall be sufficient if: (a) delivered
personally; (b) sent by registered or certified mail (return receipt requested
and postage prepaid); (c) sent by express courier service providing evidence of
receipt, postage pre-paid where applicable; or (d) sent by facsimile (receipt
verified and a copy promptly sent by another permissible method of providing
notice described in paragraphs (b), (c) or (d) above), to the following
addresses of each Party or such other address for a Party as may be specified by
like notice:

 

To La Jolla:

 

La Jolla Pharmaceutical Company

6455 Nancy Ridge Drive

San Diego, CA 92121

Telephone: (858) 452-6600

Facsimile: (858) 626-2851

Attention: Chief Executive Officer

  

With a copy to:

 

Wilson, Sonsini, Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA 94304

Telephone: (650) 493-9300

Facsimile: (650) 493-6811

Attention: Kenneth A. Clark

 

Goodwin Procter, LLP

53 State Street

Boston, MA 02109

Fax: (617) 523-1231

Attention: Mitchell Bloom and Ryan A. Murr

To BioMarin CF:

 

BioMarin CF Limited

Dominion House

60 Montrose Avenue

Nassau, New Providence, The Bahamas

Telephone: (415) 506-6307

Facsimile: (415) 382-7889

Attention: Managing Director

  

With a copy to:

 

BioMarin Pharmaceutical Inc.

105 Digital Drive

Novato, CA 94949

Telephone: (415) 506-6307

Facsimile: (415) 506-6425

Attention: General Counsel

Any notice required or permitted to be given concerning this Agreement shall be
effective upon receipt by the Party to whom it is addressed or within seven
(7) days of dispatch whichever is earlier.

18.8 Assignment. Except as otherwise expressly provided herein, either Party may
assign, license or otherwise transfer this Agreement, or any of its rights or
obligations hereunder, to an Affiliate or to any Third Party without the written
consent of the other Party hereto; provided that (a) the assigning Party
provides notice of such assignment to the other Party; (b) the Affiliate or
Third Party to whom this Agreement, or any of the assigning party’s rights or
obligations are

 

- 55 -



--------------------------------------------------------------------------------

assigned has sufficient financial resources at the time of such assignment to
allow such Affiliate or Third Party to perform the assigning Party’s obligations
under this Agreement (or the portion thereof being assigned) as fully and
expeditiously as the assigning Party; and (c) the entity to whom this Agreement,
or any such rights or obligations are assigned, assumes in writing this
Agreement, or such rights and obligations being assigned; which writing shall be
in the form of a novation that relieves the assigning Party of all of its
rights, obligations and liabilities under this Agreement (or the portion of this
Agreement being assigned), effective on and from the date of such assignment. In
the event of any such assignment by a Party, the other Party agrees to cooperate
with the assigning Party and to take such actions as may be required (including
executing any documents) to give effect to the foregoing. Notwithstanding the
foregoing, with respect to any assignment or other transfer of this Agreement
(or any part thereof) to an Affiliate, if the non-assigning Party reasonably
believes such assignment or other transfer could result in material adverse tax
consequences to the non-assigning Party, such assignment or other transfer shall
not be made without the non-assigning Party’s consent (which shall not be
unreasonably withheld). If an Affiliate of a Party books sales of Products in
any country of the Territory, or receives any cash payments derived from
Products in the Territory, then such Affiliate shall agree in writing to be
bound by the terms and conditions of this Agreement as applicable to such
Affiliate. Subject to the foregoing, this Agreement shall inure to the benefit
of each Party, its successors and permitted assigns. Any assignment of this
Agreement in contravention of this Section 18.8 shall be null and void.

18.9 No Partnership or Joint Venture. The Parties are and shall at all times be
independent contractors. In performing under this Agreement, neither Party is an
agent, employee, employer, joint venturer, or partner. Nothing in this Agreement
is intended, or shall be deemed, to establish a joint venture, partnership or
other fiduciary relationship between La Jolla and BioMarin CF. Neither Party to
this Agreement shall have any express or implied right or authority to assume or
create any obligations on behalf of, or in the name of, the other Party, or to
bind the other Party to any contract, agreement or undertaking with any Third
Party.

18.10 Interpretation. The captions to the several Articles and Sections of this
Agreement are not a part of this Agreement, but are included for convenience of
reference and shall not affect its meaning or interpretation. In this Agreement:
(a) the word “including” shall be deemed to be followed by the phrase “without
limitation” or like expression; (b) the singular shall include the plural and
vice versa; and (c) masculine, feminine and neuter pronouns and expressions
shall be interchangeable. Each accounting term used herein that is not
specifically defined herein shall have the meaning given to it under U.S.
Generally Accepted Accounting Principles, or other generally accepted cost
accounting principles in the United States, but only to the extent consistent
with its usage and the other definitions in this Agreement.

18.11 Export Laws. Notwithstanding anything to the contrary contained herein,
all obligations of La Jolla and BioMarin CF are subject to prior compliance with
the export regulations of the United States, the European Union or any other
relevant country and such other laws and regulations in effect in the United
States, the European Union or any other relevant country as may be applicable,
and to obtaining all necessary approvals required by the applicable agencies of
the governments of the United States, the countries within the European Union
and any other relevant countries. La Jolla and BioMarin CF shall cooperate with
each other and shall provide assistance to the other as reasonably necessary to
obtain any required approvals.

 

- 56 -



--------------------------------------------------------------------------------

18.12 Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Signatures provided by
facsimile transmission shall be deemed to be original signatures.

[Remainder of page intentionally left blank; signature page follows.]

 

- 57 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Development and
Commercialization Agreement to be executed as of the date first set forth above.

 

LA JOLLA PHARMACEUTICAL COMPANY     BIOMARIN CF LIMITED By:   /s/ Deirdre Y.
Gillespie     By:   /s/ G. Eric Davis Name:   Deirdre Y. Gillespie, M.D.    
Name:   G. Eric Davis Title:   President and Chief Executive Officer     Title:
  Managing Director



--------------------------------------------------------------------------------

Exhibit List

Exhibit 1.4 – Asia-Pacific Territory

Exhibit 1.5 – ASPEN Study

Exhibit 1.9 – Compound

Exhibit 1.15 – Existing In-License

Exhibit 1.25 – La Jolla Patents

Exhibit 1.26 – La Jolla Senior Management Team

Exhibit 1.36 – Product Trademarks

Exhibit 1.41 – Securities Purchase Agreement

Exhibit 4.2B – Initial Development Plan/Budget

Exhibit 4.2E – Operating Plan/Budget Requirements

Exhibit 6.1B – Joint US Marketing Activities

Exhibit 9.1A – Manufacturing

Exhibit 11.6 – Existing Third Party Technology and Existing In-Licenses
Provisions

Exhibit 15.2 – Exceptions to La Jolla’s Representations and Warranties

Exhibit 15.2I – Form of Consent of Existing In-License Licensor

Appendix List

Appendix A – Financial Appendix



--------------------------------------------------------------------------------

Exhibit 1.4

Asia-Pacific Territory

Territories of East Asia, Southeast Asia, South Asia, and Oceania as follows:

East Asia: Mainland China, Hong Kong, Japan, Macau, Mongolia, North Korea, South
Korea, Taiwan

Southeast Asia: Brunei, Cambodia, East Timor, Indonesia, Laos, Malaysia,
Myanmar, Philippines, Singapore, Thailand, Vietnam

South Asia: Bangladesh, British Indian Ocean Territory, Bhutan, India, Maldives,
Nepal, Pakistan, Sri Lanka, Afghanistan

Oceania: New Zealand, Australia, Papua New Guinea, and neighboring islands in
the Pacific Ocean, Melanesia, Micronesia, Polynesia



--------------------------------------------------------------------------------

Exhibit 1.5

ASPEN Study

Protocol LJP 394-90-14: A Randomized, Double-Blind, Placebo-Controlled,
Three-Arm, Parallel-Group, Multicenter, Multinational Safety and Efficacy Trial
of 300 mg, and 900 mg of Abetimus Sodium In Systemic Lupus Erythematosus (SLE)
Patients with a History of Renal Disease

Protocol LJP 394-90-18: A Double-Blind Randomized Cross-Over Trial to define the
ECG effects of ABETIMUS using a Clinical and a Supratherapeutic Single Dose
compared to Placebo and Moxifloxacin (a Positive Control) in Healthy Men and
Women: A Thorough ECG ICH E14 Trial



--------------------------------------------------------------------------------

Exhibit 1.9

Compound

LOGO [g17776g91t14.jpg]

 



--------------------------------------------------------------------------------

Exhibit 1.15

Existing In-License

Exclusive License Agreement between The Johns Hopkins University and La Jolla
(JHU Ref: DM-2179), dated November 25, 2002, as amended (the “JHU License”)



--------------------------------------------------------------------------------

Exhibit 1.25

La Jolla Patents

ISSUED PATENTS

AS OF DECEMBER 8, 2008

Patent No.

 

US 5,606,047 US 5,633,395 US 7,115,581 US 7,351,855 US 5,276,013 US 5,552,391 PT
100691 CA 2073846 IE 82814 EP 5239781 JP 3836888 EP 6427982 JP 2899111 AU 686911
AU 677710

 

1

Validated in AT, BE, DK, FR, DE, GR, IT, LU, MC, NL, PT, ES, SE, CH and GB.

 

2

Validated in AT, BE, CH, DE, DK, ES, FR, GB, GR, IE, IT, LU, NL, PT and SE. IT
patent status being confirmed. See Exhibit 15.2 below.



--------------------------------------------------------------------------------

ISSUED PATENTS

AS OF DECEMBER 8, 2008

Patent No.

 

CN 941939936 FI 1173223 KR 361933 NO 319084 AU 703715 JP 3188243 HK 1014240 HK
1014369 JP 3488435 CN ZL2004100621268 US 5,786,512 US 5,726,329 US 5,874,552 US
7,081,242 EP 04382594 IE 82012 CA 2034197 PT 96503 AU 640730

 

3

Patent abandoned for failure to pay annuity. Petition to reinstate in
preparation. See Exhibit 15.2 below.

 

4

Validated in AT, BE, CH, DE, DK, FR, GB, GR, IT, LU, NL, ES and SE.



--------------------------------------------------------------------------------

ISSUED PATENTS

AS OF DECEMBER 8, 2008

Patent No.

 

FI 107514

NO 303940

 

Licensed Patents

US 6,022,544

US 6,375,951

US 6,340,460

US 5,126,131

US 7,083,959

 

PENDING PATENT APPLICATIONS

AS OF DECEMBER 8, 2008

Patent Application No. US 12/100,356 CA 2171434 EP 070049655 HK 071088550 US
11/081,309 CA 2,391,944 MX PA/a/2002/005236 NO 2002-2441 EP 009922527



--------------------------------------------------------------------------------

PENDING PATENT APPLICATIONS

AS OF DECEMBER 8, 2008

Patent Application No.

 

US 10/219,238 US 12/263,239 CA 2355348 US 10/748,541 US 11/562,174 US 10/814,555
US 11/565,467 US 11/373,699



--------------------------------------------------------------------------------

Exhibit 1.26

La Jolla’s Senior Management Team

[****]



--------------------------------------------------------------------------------

Exhibit 1.36

Product Trademarks

 

Mark/Serial Number/Registration Number

  

Country

RIQUENT

Serial No: 78/102,996

Reg. No: 2,787,557

   United States

RIQUENT

Serial No: 78/947,249

Reg. No: 3,318,222

   United States

RIQUENT

Serial No: 1144359

Reg. No: TMA624679

   Canada

RIQUENT

Serial No: 002675601

Reg. No: 002675601

   Europe *

RIQUENT

Serial No: IR954406

Reg. No: IR954406

   International (designating Europe) *

 

*

European Community Trademark Countries: Austria, Benelux (Belgium, The
Netherlands & Luxembourg), Bulgaria, Denmark, Finland, France, Germany, Greece,
Ireland, Italy, Portugal, Romania, Spain, Sweden, United Kingdom, Cyprus, The
Czech Republic, Estonia, Hungary, Latvia, Lithuania, Malta, Poland, Slovakia,
and Slovenia.



--------------------------------------------------------------------------------

Exhibit 1.41

Securities Purchase Agreement

(Filed as Exhibit 10.30 to BioMarin’s Annual Report on Form 10-K for the year
ended December 31, 2008)



--------------------------------------------------------------------------------

Exhibit 4.2B

Initial Development Plan/Budget

[****]



--------------------------------------------------------------------------------

Exhibit 4.2E

Operating Plan/Budget Requirements

[****]



--------------------------------------------------------------------------------

Exhibit 6.1B

Joint US Marketing Activities

[****]



--------------------------------------------------------------------------------

Exhibit 9.1A

Manufacturing

[****]



--------------------------------------------------------------------------------

Exhibit 11.6

Existing In-License Provisions

Pursuant to Section 2.2 of the Existing In-License (as defined in Section 1.15),
BioMarin CF agrees to be bound by, and comply with, Section 5.2 of the Existing
In-License, the text of which is included below and incorporated herein by
reference, to the extent applicable to BioMarin CF in its capacity as a
sublicensee thereunder. In addition, BioMarin CF, in its capacity as a
sublicensee under the Existing In-License, specifically agrees to comply with
the following provisions of the Existing In-License: (a) the confidentiality
obligations under Sections 8.1 and 8.2, with respect to any confidential
information of JHU disclosed to BioMarin CF; and (b) the patent acknowledgment
obligations under Section 5.4 to mark all patented Products (as defined in the
Existing In-License) in a manner conforming to the patent laws and practices of
applicable countries. Further, pursuant to Section 9.4 of the Existing
In-License, BioMarin CF, in its capacity as a sublicensee under the Existing
In-License, shall become a direct licensee of JHU upon the termination of the
Existing In-License.

BioMarin CF acknowledges and agrees that, pursuant to Article 4 of the Existing
In-License: (i) JHU has the right to Prosecute and Maintain all La Jolla Patents
covered by the Existing In-License; and La Jolla’s (and BioMarin CF’s) only
rights with respect to the Prosecution and Maintenance of such Patents are to
receive the information described in Section 4.1 of the Existing In-License; and
(ii) the rights of BioMarin CF to enforce the La Jolla Patents covered by the
Existing In-License shall be subject to the provisions of Sections 4.2, 4.3 and
4.4 of the Existing In-License.

Provisions extracted from Existing In-License

Capitalized terms in the following provisions of the Existing In-License shall
have the meaning set forth in the Existing In-License.

“5.2 Records. Company shall make and retain, for a period of three (3) years
following the period of each report required by Paragraph 5.1, true and accurate
record, files and books of account containing all the data reasonably required
for the full computation and verification of sales and other information
required in Paragraph 5.1. Such books and records shall be in accordance with
generally accepted accounting principles consistently applied. Company shall
permit the inspection of such records, files and books of account by JHU or its
independent agents reasonably acceptable to Company during regular business
hours upon ten (10) business days’ written notice to Company. Such inspection
shall not be made more than once each calendar year. JHU or such agents shall be
under a confidentiality obligation to Company to disclose to JHU only (i) the
accuracy of NET SALES and NET SERVICE REVENUES reported and the basis for
royalty payments made to JHU under this Agreement, and (ii) the difference, if
any, such reported and paid amounts vary from amounts determined as a result of
the examination. A copy of any report prepared by such independent accounting
firm shall



--------------------------------------------------------------------------------

be delivered to Company. All costs of such inspection and copying shall be paid
by JHU, provided that if any such inspection shall reveal that an error has been
made in the amount equal to ten percent (10%) or more of such payment, such
costs shall be borne by Company. Company shall include in any agreement with its
AFFILIATED COMPANIES or its SUBLICENSEE which permits such party to make, use or
sell the LICENSED PRODUCT or provide LICENSED SERVICE, a provision requiring
such party to retain records of sales of LICENSED PRODUCT and records of
LICENSED SERVICE and other information as required in Paragraph 5.1 and permit
JHU and its independent agents reasonably acceptable to Company’s AFFILIATED
COMPANIES or SUBLICENSEE to inspect such records as required by the Paragraph.”



--------------------------------------------------------------------------------

Exhibit 15.2

Exceptions to La Jolla’s Representations and Warranties

1. La Jolla was informed by its outside annuity provider that the Italian Patent
based on EP 642798 lapsed due to non-payment of a European patent post-granting
fee. La Jolla’s European and Italian counsel have informed La Jolla’s patent
counsel that all fees appear to have been paid and have produced an official
receipt of payment for the 15th annuity that was due by December 30, 2007 or by
June 30, 2008 with a fine. Furthermore, Eponline (an electronic service
associated with the European Patent Office) indicates that the Italian Patent
based on EP 642798 has lapsed, which La Jolla believes is incorrect or reflects
that the Italian Patent Office has not updated the listing. La Jolla’s patent
counsel has instructed the European and Italian patent counsel to forward the
receipt of payment of annuity to the Italian Patent Office, confirm with the
Italian Patent Office that the patent is active and in good standing and to
request that the Italian Patent Office correct their status data for this patent
and communicate the same to the EPO register.

2. Finish patent No. 117322 was inadvertently abandoned for failure to pay a
post-grant annuity. La Jolla’s patent counsel has been informed that it is
possible under Finnish law to reinstate a lapsed patent if certain criteria are
met. La Jolla’s patent counsel is working with Finnish patent counsel to prepare
a petition to reinstate the lapsed patent.



--------------------------------------------------------------------------------

Exhibit 15.2I

Form of Consent of Existing In-License Licensor

(See attached.)



--------------------------------------------------------------------------------

[LJP LETTERHEAD]

December 20, 2008

VIA EMAIL AND FEDERAL EXPRESS

Andrea Doering, Ph.D., MBA

Portfolio Director

Johns Hopkins Technology Transfer

100 N Charles Street, 5th Floor

Baltimore MD 21201

 

Re: Exclusive License Agreement between The Johns Hopkins University (“JHU”) and
La Jolla Pharmaceutical Company (“LJP”) effective as of November 25, 2002, as
amended (“License Agreement”)

Dear Andrea:

As we have recently discussed, LJP is proposing to enter into a collaboration
agreement with respect to LJP’s product known as RIQUENT® with BioMarin
Pharmaceutical Inc. or one of its affiliates (“BioMarin”), being the party
identified as BORDEAUX in the documents that I provided to by email dated
October 30, 2008. The final terms of the transaction between LJP and BioMarin
are as outlined in the Development and Commercialization Agreement and the
Securities Purchase Agreement that I provided to you by email dated December 20,
2008.

JHU’s consent may be required in connection with the transaction between LJP and
BioMarin, and LJP hereby requests such consent. In particular, LJP requests
JHU’s approval for: (a) the grant of a sublicense by LJP to BioMarin under LJP’s
rights under the PATENT RIGHTS, pursuant to Section 2.2 of the License
Agreement; and (b) the assignment by LJP to BioMarin, pursuant to Section 10.8
of the License Agreement, of all of LJP’s rights and obligations under the
License Agreement if LJP determines that such an assignment to BioMarin is
appropriate and so long as BioMarin retains rights to LJP’s product known as
RIQUENT® at the time of such assignment.

Please confirm JHU’s approval and consent to the transaction between LJP and
BioMarin, including the specific items noted above, by signing, or arranging for
another appropriate authorized representative of JHU to sign, the attached copy
of this letter. I would appreciate if you would return one (1) original executed
copy of this letter to me at the address indicated above at your earliest
convenience.

JHU’s execution of this letter will also confirm JHU’s agreement to treat the
documents provided to you on October 30, 2008 and December 20, 2008, as well as
the contents of this letter, as confidential information of LJP and subject to
the terms of Article 8 of the License Agreement.

We greatly appreciate all your assistance with this matter.

 

Yours sincerely,   

Niv Caviar

EVP, Chief Business and Financial Officer



--------------------------------------------------------------------------------

CONSENTED AND AGREED BY THE JOHNS HOPKINS UNIVERSITY

 

By:     Name:     Title:     Date:    



--------------------------------------------------------------------------------

Appendix A

Financial Appendix

[****]